Execution Version


--------------------------------------------------------------------------------

 
Published CUSIP Number: 96208UAD3

SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 22, 2014
among
WEX INC.
and
CERTAIN SUBSIDIARIES
as Borrowers,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
SUNTRUST ROBINSON HUMPHREY, INC.,
and
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Book Managers
SUNTRUST BANK,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Co-Syndication Agents
RBS CITIZENS, N.A.,
KEYBANK NATIONAL ASSOCIATION,
and
BANK OF MONTREAL,
as Co-Documentation Agents



--------------------------------------------------------------------------------

This is a Syndicated Facility Agreement



BOI-39221v8

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    41
1.03    Accounting Terms    41
1.04    Rounding    42
1.05    Exchange Rates; Currency Equivalents    42
1.06    Additional Alternative Currencies    42
1.07    Change of Currency    44
1.08    Times of Day    44
1.09    Letter of Credit Amounts    44
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS    44
2.01    The Loans    44
2.02    Borrowings, Conversions and Continuations of Loans    45
2.03    Letters of Credit    47

BOI-39221v8 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



2.04    Swing Line Loans    58
2.05    Prepayments    60
2.06    Termination or Reduction of Commitments    62
2.07    Repayment of Loans    63
2.08    Interest    63
2.09    Fees    64
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    65
2.11    Evidence of Debt    65
2.12    Payments Generally; Administrative Agent’s Clawback    66
2.13    Sharing of Payments by Lenders    68
2.14    Designated Borrowers    69
2.15    Defaulting Lenders    70
2.16    Designated Lenders    72
ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY    72

BOI-39221v8 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



3.01    Taxes    72
3.02    Illegality    78
3.03    Inability to Determine Rates    79
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans    80
3.05    Compensation for Losses    82
3.06    Mitigation Obligations; Replacement of Lenders    82
3.07    Survival    83
ARTICLE IV.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    83
4.01    [Reserved]    83
4.02    Conditions to all Credit Extensions    83
4.03    Conditions to Credit Extension to Specified Designated Borrower    84
ARTICLE V.    REPRESENTATIONS AND WARRANTIES    84
5.01    Existence, Qualification and Power    84
5.02    Authorization; No Contravention    85

BOI-39221v8 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



5.03    Governmental Authorization; Other Consents    85
5.04    Binding Effect    85
5.05    Financial Statements; No Material Adverse Effect    86
5.06    Litigation    86
5.07    No Default    86
5.08    Ownership of Property; Liens    87
5.09    Environmental Compliance    87
5.10    Insurance    87
5.11    Taxes    87
5.12    ERISA Compliance    87
5.13    Subsidiaries; Equity Interests    88
5.14    Margin Regulations; Investment Company Act    89
5.15    Disclosure    89
5.16    Compliance with Laws    89
5.17    Taxpayer Identification Number; Other Identifying Information    89

BOI-39221v8 
iv
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



5.18    Intellectual Property; Licenses, Etc    90
5.19    Representations as to Foreign Loan Parties and the Specified Designated
Borrower    90
5.20    Solvency    91
5.21    Collateral Documents    91
ARTICLE VI.    AFFIRMATIVE COVENANTS    92
6.01    Financial Statements    92
6.02    Certificates; Other Information    94
6.03    Notices    95
6.04    Payment of Obligations    96
6.05    Preservation of Existence, Etc    96
6.06    Maintenance of Properties    96
6.07    Maintenance of Insurance    96
6.08    Compliance with Laws    96
6.09    Books and Records    97

BOI-39221v8 
v
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



6.10    Inspection Rights    97
6.11    Use of Proceeds    97
6.12    Approvals and Authorizations    97
6.13    Additional Guarantors; Pledge; Redesignation of Immaterial Subsidiaries;
Designation of Stock Pledge Subsidiaries    97
6.14    Compliance with Regulatory Requirements    99
6.15    Post-Closing Covenant    99
ARTICLE VII.    NEGATIVE COVENANTS    99
7.01    Liens    99
7.02    Investments    101
7.03    Indebtedness    104
7.04    Fundamental Changes    107
7.05    Dispositions    107
7.06    Restricted Payments    108
7.07    Change in Nature of Business; WEX Bank    109

BOI-39221v8 
vi
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



7.08    Transactions with Affiliates    110
7.09    Burdensome Agreements    110
7.10    Use of Proceeds    111
7.11    Financial Covenants    111
7.12    Sale and Leasebacks    111
7.13    Accounting Changes    111
7.14    Tax Receivable Agreement; Prepayments    111
7.15    Amendments    111
7.16    Permitted Securitization Transactions    112
7.17    Changes in Locations, Name, etc    112
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES    112
8.01    Events of Default    112
8.02    Remedies Upon Event of Default    115
8.03    Application of Funds    116

BOI-39221v8 
vii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



ARTICLE IX.    ADMINISTRATIVE AGENT    117
9.01    Appointment and Authority    117
9.02    Rights as a Lender    117
9.03    Exculpatory Provisions    117
9.04    Reliance by Administrative Agent    118
9.05    Delegation of Duties    119
9.06    Resignation of Administrative Agent    119
9.07    Non-Reliance on Administrative Agent and Other Lenders    120
9.08    No Other Duties, Etc    120
9.09    Administrative Agent May File Proofs of Claim    120
9.10    Collateral and Guaranty Matters    121
9.11    Specified Cash Management Agreements and Specified Hedge
Agreements    121
ARTICLE X.    MISCELLANEOUS    122
10.01    Amendments, Etc    122

BOI-39221v8 
viii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



10.02    Notices; Effectiveness; Electronic Communication    124
10.03    No Waiver; Cumulative Remedies; Enforcement    126
10.04    Expenses; Indemnity; Damage Waiver    127
10.05    Payments Set Aside    129
10.06    Successors and Assigns    129
10.07    Treatment of Certain Information; Confidentiality    135
10.08    Right of Setoff    136
10.09    Interest Rate Limitation    137
10.10    Counterparts; Integration; Effectiveness    137
10.11    Survival of Representations and Warranties    138
10.12    Severability    138
10.13    Replacement of Lenders    138
10.14    Governing Law; Jurisdiction; Etc    139
10.15    Waiver of Jury Trial    140
10.16    No Advisory or Fiduciary Responsibility    140

BOI-39221v8 
ix
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



10.17    Electronic Execution of Assignments and Certain Other Documents    141
10.18    USA PATRIOT Act    141
10.19    Judgment Currency    142
10.20    Implementation of CAM    142
10.21    Certain Representations and Confirmations    143
10.22    No Novation; Reallocation    144
10.23    Parallel Debt    144
10.24    Additional Appointment    146
10.25    Appointment of Company    146



BOI-39221v8 
x
 




--------------------------------------------------------------------------------




SCHEDULES
1.01    Mandatory Cost Formulae
1.01A    Agreed Credit Support Principles
1.01B    Esso Acquisition
1.01C Existing Letters of Credit
2.01    Commitments and Applicable Percentages
5.05    Supplement to Interim Financial Statements
5.13    Subsidiaries; Other Equity Investments; Equity Interests in the Company
5.17    Identification Numbers for Designated Borrowers that are Foreign
Subsidiaries
6.15 Post-Closing Actions
7.01    Existing Liens
7.02    Existing Investments
7.03    Existing Indebtedness
7.09    Burdensome Agreements
10.02    Administrative Agent’s Office; Certain Addresses for Notices
EXHIBITS
Form of
A    Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
D    Compliance Certificate
E    Assignment and Assumption
F    Company Guaranty
G    Domestic Subsidiary Guaranty
H    Foreign Subsidiary Pledge Agreement
I    Designated Borrower Request and Assumption Agreement
J    Designated Borrower Notice
K    U.S. Tax Compliance Certificate
L    Solvency Certificate
M    Notice of Loan Prepayment







BOI-39221v8    -xi-

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of August 22, 2014, among WEX INC., a Delaware corporation (which changed its
name from Wright Express Corporation by effecting a merger with a wholly-owned
subsidiary formed for such purpose) (the “Company”), the Designated Borrowers
(as defined herein and, together with the Company, collectively the “Borrowers”
and, each a “Borrower”), the Specified Designated Borrower (as defined herein),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(“MLPFS”), SUNTRUST ROBINSON HUMPHREY, INC. and WELLS FARGO SECURITIES, LLC, as
joint lead arrangers and joint book managers (collectively, the “Joint Lead
Arrangers”), SUNTRUST BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
co-syndication agents (collectively, the “Syndication Agents”) and RBS CITIZENS,
N.A., KEYBANK NATIONAL ASSOCIATION and BANK OF MONTREAL, as co-documentation
agents (collectively, the “Documentation Agents”).
Revolving credit and term loan facilities were established in favor of the
Company pursuant to the terms of the Original Credit Agreement (as defined
herein), and the Original Credit Agreement was restated pursuant to the Restated
Credit Agreement (as defined herein).
Pursuant to the Amendment and Restatement Agreement, dated as of August 22, 2014
(the “Amendment and Restatement Agreement”), among the Company, the Specified
Designated Borrower, the Administrative Agent and the other parties thereto, (i)
the Additional Term Lenders (as defined herein) have agreed, subject to the
terms and conditions set forth therein, to make Additional Term Loans (as
defined herein) in the aggregate original principal amount of $222,500,000 and
(ii) the Lenders are restating the Restated Credit Agreement on the terms set
forth herein.
This Agreement is given in amendment to and restatement of the Restated Credit
Agreement, but is not a novation of the Restated Credit Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Acquisition” means (a) an investment (through the acquisition of Equity
Interests or otherwise) by the Company or any Subsidiary in any other Person
pursuant to which such Person shall become a Subsidiary or shall be merged with
or into the Company or any Subsidiary, or (b) the acquisition (by purchase,
merger, consolidation or otherwise) by the Company or any Subsidiary

BOI-39221v8

--------------------------------------------------------------------------------




of the assets of any Person which constitute all or substantially all of the
assets of such Person or any division or line of business of such Person.
“Additional Term Commitment” has the meaning specified in the Amendment and
Restatement Agreement.
“Additional Term Lender” has the meaning specified in the Amendment and
Restatement Agreement.
Additional Term Loan” has the meaning specified in the Amendment and Restatement
Agreement.
“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
of supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agreed Credit Support Principles” means the principles set forth on Schedule
1.01A.
“Agreement” means this Credit Agreement.
“Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars, Yen, and each additional currency (other than Dollars) that is
approved in accordance with Section 1.06, provided that each such additional
currency is an Eligible Currency.
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $600,000,000. The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

-2-
BOI-39221v8

--------------------------------------------------------------------------------




“Amendment and Restatement Agreement” has the meaning specified in the preamble
hereto.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the outstanding Term Loans represented by the principal amount of such
Term Lender’s Term Loans at such time, and (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time. If the commitment of each Lender to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitments have expired,
then the Applicable Percentage of each Lender in respect of the applicable
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of such Facility most recently in effect, giving effect to any
subsequent assignments. The Applicable Percentage of each Lender in respect of
each Facility on the Second Restatement Date (after giving effect to the funding
of the Additional Term Loans) is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means with respect to any Base Rate Loan or Eurocurrency Rate
Loan, or with respect to Letter of Credit Fees and Commitment Fees payable
hereunder, (a) from the Second Restatement Date until the Business Day after a
Compliance Certificate is delivered for the fiscal quarter ending September 30,
2014, (i) 1.250%, with respect to Base Rate Loans, (ii) 2.250%, with respect to
Eurocurrency Rate Loans and Letter of Credit Fees and (iii) 0.400%, with respect
to Commitment Fees, and (b) thereafter, the following percentages per annum set
forth below under the caption “Base Rate Loans”, “Eurocurrency Rate Loans
(Letter of Credit Fee)” or “Commitment Fee”, as the case may be, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Applicable Rate
Pricing
Level
Consolidated Leverage Ratio
Base Rate Loans
Eurocurrency Rate Loans
(Letter of Credit Fees)
Commitment Fee
1
< 0.75:1
0.250%
1.250%
0.200%
2
≥ 0.75:1 but < 1.50:1
0.500%
1.500%
0.250%
3
≥ 1.50:1 but < 2.25:1
0.750%
1.750%
0.300%
4
≥ 2.25:1 but < 3.00:1
1.000%
2.000%
0.350%
5
≥ 3.00:1
1.250%
2.250%
0.400%




-3-
BOI-39221v8

--------------------------------------------------------------------------------




Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 5 shall
apply in respect of the Term Facility and the Revolving Credit Facility, in each
case as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered, and
provided, further, that during (and commencing on the first day of) any Step-Up
Period, the Applicable Rate shall be (a) during any Extended Step-Up Period, (i)
with respect to Base Rate Loans, 1.750%, (ii) with respect to Eurocurrency Loans
and the Letter of Credit Fee, 2.75% and (iii) with respect to the Commitment
Fee, 0.450% and (b) otherwise (including after the expiration of an Extended
Step-Up Period), (i) with respect to Base Rate Loans, 1.500%, (ii) with respect
to Eurocurrency Loans and the Letter of Credit Fee, 2.500%, and (iii) with
respect to the Commitment Fee, 0.400%.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.
“Applicant Borrower” has the meaning specified in Section 2.14.
“Appropriate Lender” means, at any time, (a) with respect to the Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, respectively, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06

-4-
BOI-39221v8

--------------------------------------------------------------------------------




(b)), and accepted by the Administrative Agent, in substantially the form of
Exhibit E or any other form (including electronic documentation generated by
Market Clear or other electronic platform) approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease and (c) in respect of any
Securitization Transaction or Permitted Factoring Transaction, the outstanding
principal amount of such financing owed to Persons other than the Company and
its Subsidiaries and, in the case of any Securitization Transaction, other than
to Permitted Securitization Entities.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2013 and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
"Australian Dollar" means lawful money of the Commonwealth of Australia
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date in respect of the Revolving Credit
Facility, (b) the date of termination of the Revolving Credit Facility pursuant
to Section 2.06, and (c) the date of termination of the commitment of each
Lender to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Base Rate Revolving Credit Loan” means a Revolving Credit Loan that is a Base
Rate Loan.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. Base Rate Loans are available only to the
Company and to Designated Borrowers that are Domestic Loan Parties, and only for
Loans denominated in Dollars.

-5-
BOI-39221v8

--------------------------------------------------------------------------------




“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:
(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;
(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Euro are conducted by and between banks in the London interbank eurodollar
market and a TARGET Day;
(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and
(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.
“CAM” means the mechanism for the allocation and exchange of interests in the
Loans and the collections thereunder established under Section 10.20.
“CAM Exchange” means the exchange of Lenders’ interests provided for in Section
10.20.

-6-
BOI-39221v8

--------------------------------------------------------------------------------




“CAM Exchange Date” means the earlier date on which there shall occur (i) any
event referred to in clause (f) or (g) of Section 8.01 or (ii) an acceleration
of any of the Obligations pursuant to Section 8.02.
“CAM Percentage” means with respect to any Lender, the percentage (carried out
to the ninth decimal place) determined by dividing the Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange by the Dollar Equivalent of the
Designated Obligations owed to all Lenders (whether or not at the time due and
payable) immediately prior to the CAM Exchange
“Canadian Dollar” and “CAD” means lawful money of Canada.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means, as to any Person, (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof having maturities of not more than one year
from the date of acquisition by such Person; (b) time deposits, certificates of
deposit and bankers’ acceptances of any Lender or any commercial bank, or which
is the principal banking subsidiary of a bank holding company, in each case,
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500 million
with maturities of not more than one year from the date of acquisition by such
Person; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above, which
repurchase obligations are secured by a valid perfected security interest in the
underlying securities; (d) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than one year after the date of acquisition by such Person; (e) direct
obligations issued by any state of the United States or any political
subdivision thereof having one of the two highest rating categories obtainable
from either S&P or Moody’s with maturities of not more than one year from the
date of acquisition thereof; (f) demand deposit accounts maintained in the
ordinary course of business; (g) investments in money market funds (i)
substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (f) above, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $500,000,000.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement (or, with respect to Cash Management Agreements outstanding
on the Second Restatement Date, on the Second Restatement Date), is a Lender or
an Affiliate of a Lender, in its capacity as a party to such Cash Management
Agreement, but only for so long as such Person is a Lender or an Affiliate of a
Lender.
“CDOR” has the meaning specified in the definition of “Eurocurrency Rate”.

-7-
BOI-39221v8

--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of the
Company on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
(b)    a majority of the seats (other than vacant seats) on the board of
directors of the Company shall be occupied by Persons who were neither (i)
nominated by the board of directors of the Company nor (ii) appointed by
directors so nominated; or
(c)    any “change of control” or similar event, however characterized, shall
occur under any document governing any Indebtedness of the Company or any
Subsidiary having a principal amount equal to or greater than the Threshold
Amount if, as a consequence of such change of control or similar event, the
holders of such Indebtedness have the right whether or not exercised, to cause
the Company or any Subsidiary to redeem, prepay, repurchase or make any other
payment in respect of such Indebtedness.
“Closing Date” means May 23, 2011.
“Code” means the Internal Revenue Code of 1986.
“Collateral Documents” means, collectively, the Foreign Subsidiary Pledge
Documents and each supplement thereto, the WES Stock Pledge Documents, and each
of the other agreements,

-8-
BOI-39221v8

--------------------------------------------------------------------------------




instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Company” has the meaning specified in the introductory paragraph hereto.
“Company Guaranty” means the Company Guaranty made by the Company in favor of
the Administrative Agent and the Lenders, substantially in the form of Exhibit
F.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBIT” means, for any period, an amount equal to Consolidated
EBITDA minus depreciation and amortization expense (to the extent added back in
the calculation of Consolidated EBITDA).
“Consolidated EBITDA” means, for any period, Consolidated Net Income after
eliminating extraordinary gains and losses, and unusual items, (a) plus, without
duplication (and to the extent deducted in calculating such Consolidated Net
Income), (i) income tax expense, (ii) depreciation and amortization expense,
(iii) Consolidated Interest Charges, (iv) other non-cash charges, and (v)
non-recurring charges or expenses incurred as transaction costs in connection
with Permitted Acquisitions, and (b) minus, without duplication, any
non-recurring cash income or gain to the extent included in the computation of
Consolidated Net Income for such period; provided that for purposes of
determining “Consolidated EBITDA” any unrealized non-cash gains (and losses)
arising in connection with any Swap Contracts shall be subtracted (or added) to
the extent such unrealized non-cash gains (or losses) were included in the
computation of Consolidated Net Income;
provided that, if any Subsidiary is not a Wholly Owned Subsidiary, Consolidated
EBITDA shall be reduced (to the extent not otherwise reduced in accordance with
GAAP) by an amount equal to (A) the amount of the Consolidated Net Income
attributable to such Subsidiary multiplied by (B) the percentage of common
Equity Interests of such Subsidiary not owned on the last day of such period by
the Company or any of its Wholly Owned Subsidiaries.
In addition to, and without limitation of, the foregoing, for purposes of this
definition, “Consolidated EBITDA” shall be calculated on each date of
determination after giving effect on a Pro Forma Basis for the period of such
calculation to any EBITDA attributable to any Material Acquisition or Material
Disposition during the applicable period, as if such Material Acquisition or
Material Disposition occurred on the first day of the applicable period. As used
in this definition, “Material Acquisition” means any Acquisition that involves
the payment of consideration by the Company and its

-9-
BOI-39221v8

--------------------------------------------------------------------------------




Subsidiaries in excess of $5,000,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Company and its Subsidiaries in excess of
$5,000,000.
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, but without
duplication, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments, but only to the extent includable as a liability on the
consolidated balance sheet of the Company and its Subsidiaries as of such date,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of capital leases, Synthetic Lease
Obligations, Securitization Transactions and Permitted Factoring Transactions,
(f) all obligations of such Person in respect of Disqualified Stock, (g) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (f) above of Persons other than the
Company or any Subsidiary, and (h) all Indebtedness of the types referred to in
clauses (a) through (g) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Company or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non-recourse to the Company or such
Subsidiary. For the purposes of this definition, Consolidated Funded
Indebtedness shall not include Operating Indebtedness.
“Consolidated Interest Charges” means, for any period, the sum, for the Company
and its consolidated Subsidiaries (determined in accordance with GAAP), of all
interest in respect of Consolidated Funded Indebtedness (including, without
limitation, the interest component of any payments in respect of capital lease
obligations, but excluding (a) commissions, discounts, yield and other fees and
charges (and any interest expense) incurred in connection with any Permitted
Securitization Transaction and (b) any capitalized financing costs) accrued
during such period (whether or not actually paid during such period).
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBIT for the period of four prior fiscal quarters
ending on such date to (b) Consolidated Interest Charges for such period;
provided that for purposes of this definition Consolidated Interest Charges
shall not include any Operating Interest Expense.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date, less the amount (not to
exceed $350,000,000 in the aggregate) of Consolidated Funded Indebtedness
constituting Indebtedness under Permitted Securitization Transactions to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries for that period, determined on a consolidated basis in accordance
with GAAP.

-10-
BOI-39221v8

--------------------------------------------------------------------------------




“Consolidated Net Worth” means, as of any date of determination, all items which
in conformity with GAAP would be included under shareholder’s equity on a
consolidated balance sheet of the Company and its Subsidiaries at such date.
“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Company and its Subsidiaries determined on a consolidated basis in
accordance with GAAP.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Debt” has the meaning specified in Section 10.23(b).
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, dissolution, administration, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise), or similar debtor relief Laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.
“Deductible Amount” has the meaning specified in Section 10.23(d).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate and any Mandatory Cost) otherwise applicable to such Loan plus
2% per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder (unless such
obligation is the subject of a good faith dispute), (b) has notified the
Borrower, the Administrative Agent or any Lender that it does not intend to
comply with its funding obligations or has made a

-11-
BOI-39221v8

--------------------------------------------------------------------------------




public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
“Designated Borrower” means (i) certain Subsidiaries of the Company becoming
party hereto pursuant to Section 2.14 and, (ii) only upon the satisfaction of
the conditions set forth in Section 4.03, the Specified Designated Borrower.
“Designated Borrower Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $600,000,000. The Designated Borrower Sublimit is
part of, and not in addition to, the Revolving Credit Facility.
“Designated Borrower Notice” has the meaning specified in Section 2.14.
“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.
“Designated Lender” shall have the meaning set forth in Section 2.16.
“Designated Obligations” means all Obligations of any Loan Party in respect of
principal and interest on the Loans, and L/C Obligations.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the date that is six months following the latest Maturity Date
hereunder, (b) is convertible into or exchangeable (unless at the sole option of
the issuer thereof) for (i) debt securities or (ii) any Equity Interests
referred to in (a) above, in each case at any time on or prior to the date that
is six months following the latest Maturity Date hereunder, or (c) contains any
mandatory repurchase obligation which may come into effect prior to payment in
full of all Obligations; provided that any Equity Interests that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
(or the holders

-12-
BOI-39221v8

--------------------------------------------------------------------------------




of any security into or for which such Equity Interests is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Equity Interests upon the occurrence of a change in control or an asset
sale occurring prior to the date that is six months following the latest
Maturity Date hereunder shall not constitute Disqualified Stock if such Equity
Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.
“Documentation Agent” has the meaning specified in the introductory paragraph
hereof.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Domestic Loan Party” means the Company and each Domestic Subsidiary that is a
Loan Party.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
“Domestic Subsidiary Guaranty” means the Domestic Subsidiary Guaranty made by
the Domestic Subsidiary Guarantors in favor of the Administrative Agent and the
other parties benefitting thereunder, substantially in the form of Exhibit G.
“Domestic Subsidiary Guarantors” means each Person (other than the Company) that
is from time to time a party (but only for so long as they are a party) to the
Domestic Subsidiary Guaranty.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v), and (vi) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)).
“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the
Administrative Agent (in the case of any Loans to be denominated in an
Alternative Currency) or the L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
or (c) providing such currency is impracticable for the Lenders (each of (a),
(b) and

-13-
BOI-39221v8

--------------------------------------------------------------------------------




(c) a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Borrower, and such country’s currency shall no longer
be an Alternative Currency until such time as the Disqualifying Event(s) no
longer exist. Within five (5) Business Days after receipt of such notice from
the Administrative Agent, the Borrowers shall repay all Loans in such currency
to which the Disqualifying Event applies or convert such Loans into the Dollar
Equivalent of Loans in Dollars, subject to the other terms contained herein.
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, or governmental
restrictions, and all agreements issued, promulgated or entered into by or with
any Governmental Authority, in each case relating to pollution and the
protection of the environment or the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, and all of the other ownership or profit interests in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company or any Borrower, as applicable, within the
meaning of Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the
Code for purposes of provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Borrower or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section

-14-
BOI-39221v8

--------------------------------------------------------------------------------




4001(a)(2) of ERISA or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by a Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Pension Plan amendment as a termination
under Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of
proceedings to terminate a Pension Plan; (f) any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (g) the determination
that any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate.
“Esso Acquisition” means the transactions described on Schedule 1.01B.
“Esso Acquisition Date” means the date on which both (a) the Esso Acquisition
shall have occurred in accordance with the terms of the Esso Agreements without
any amendment or waiver to any such terms in a manner that is materially adverse
to the Lenders without the prior written consent of the Administrative Agent
(such consent not to be unreasonably delayed or withheld) and (b) the WEX
International Holdings Joinder Date shall have occurred.
“Esso Agreement” means the Agreement for the Sale of the Esso Car Business of
Sellers by and among WES, the Company, ExxonMobile Petroleum & Chemical BVBA,
Esso Petroleum Company Limited and the other sellers party thereto, dated as of
July 10, 2014.
“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a)    With respect to any Credit Extension:
(i) denominated in a LIBOR Quoted Currency, the rate per annum equal to (A) the
London Interbank Offered Rate (“LIBOR”), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (B) if such rate is not available at such time for any
reason, a comparable or successor rate approved by the Administrative Agent;
(ii) denominated in Canadian dollars, the rate per annum equal to (A) the
Canadian Dealer Offered Rate (“CDOR”), as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate

-15-
BOI-39221v8

--------------------------------------------------------------------------------




Determination Date with a term equivalent to such Interest Period or, (B) if
such rate is not available at such time for any reason, a comparable or
successor rate approved by the Administrative Agent;
(iii) denominated in Australian dollars, the rate per annum equal to (A) the
average bid rate quoted on page “BBSY”, as displayed on Reuters at or about
10:30 a.m. (Sydney, Australia time) on the Rate Determination Date with a term
equivalent to such Interest Period or, (B) if such rate is not available at such
time for any reason, a comparable or successor rate approved by the
Administrative Agent; and
(b)    for any rate calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for the purposes of this Agreement.
“Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on paragraph (a) of the definition of “Eurocurrency
Rate”. Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency or made
to a Foreign Borrower must be Eurocurrency Rate Loans.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Domestic Guaranty Subsidiary” means (a) WEX Bank and each of its
Subsidiaries, (b) any Immaterial Subsidiary and (c) each Permitted
Securitization Entity, provided that no Subsidiary may be an Excluded Domestic
Guaranty Subsidiary if such Subsidiary Guarantees or is otherwise obligated to
pay any Indebtedness incurred or outstanding in reliance on Section 7.03(k) or
(o).
“Excluded Foreign Guaranty Subsidiary” means (a) any Immaterial Subsidiary, (b)
each Permitted Securitization Entity, (c) for so long as (and only for so long
as) no Foreign Subsidiary is a Designated Borrower, each Foreign Subsidiary, and
(d) from and after the first designation of a Foreign Subsidiary as a Designated
Borrower, any Foreign Subsidiary to the extent, in the case of this subsection
(d) only, that the execution and delivery of the Subsidiary Guaranty (i) would
not be legally permissible, (ii) would result in adverse tax or accounting
effects, (iii) should, in the reasonable judgment of the Administrative Agent,
not be required by reason of the Agreed Credit Support Principles or (iv) would
otherwise result in a burden that would, in the reasonable judgment of the
Administrative Agent, exceed the benefit that would be conferred upon the
Lenders thereby, provided that no Subsidiary may be an Excluded Foreign Guaranty
Subsidiary if such Subsidiary

-16-
BOI-39221v8

--------------------------------------------------------------------------------




Guarantees or is otherwise obligated to pay any Indebtedness incurred or
outstanding in reliance on Section 7.03(k) or (o).
“Excluded Pledge Subsidiary” means each Foreign Subsidiary that (a) is not
directly owned by a Domestic Loan Party, (b) is an Immaterial Subsidiary, (c) is
a Permitted Securitization Entity or (d) is a Person to the extent, in the case
of this subsection (d) only, that the pledge of up to 65% of each class of the
Equity Interests of such Person (i) would not be legally permissible, (ii) would
result in adverse tax or accounting effects or (iii) would result in a burden
that would, in the reasonable judgment of the Administrative Agent, exceed the
benefit that would be conferred thereby.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to any “keepwell, support or other agreement” for the benefit of such
Loan Party and any and all guarantees of such Loan Party’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Loan Party, or grant by
such Loan Party of a Lien, becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a Master Agreement governing more
than one Swap Contract, such exclusion shall apply only to the portion of such
Swap Obligation that is attributable to Swap Contracts for which such Guaranty
or Lien is or becomes excluded in accordance with the first sentence of this
definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax (other than Other Connection Taxes) imposed at any time on
payments made by or on behalf of a Foreign Loan Party to any Lender hereunder or
under any other Loan Document, except for any such taxes imposed as a result of
a Lender's failure or inability to comply with Section 3.01(e)(i), (iii) or
(iv). In such a case, any portion of withholding tax imposed solely

-17-
BOI-39221v8

--------------------------------------------------------------------------------




due to a Lender's failure or inability to comply with Section 3.01(e)(i), (iii)
or (iv) shall be treated as an “Excluded Tax.”
“Existing Letters of Credit” means those certain letters of credit set forth on
Schedule 1.01C.
“Existing Term Lender” means a Lender that held Term Loans under the Restated
Credit Agreement immediately prior to the amendment and restatement thereof on
the Second Restatement Date.
“Extended Step-Up Period” means, if elected by the Company at the time of
election of the relevant Step-Up Period, the period commencing on the date of
the applicable Specified Acquisition and ending on the last day of the first
fiscal quarter (excluding the fiscal quarter during which such acquisition took
place) thereafter, provided that the Company may only elect an Extended Step-Up
Period if the related Specified Acquisition is the Esso Acquisition and such
acquisition is consummated on or before June 30, 2015.
“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“Facility Office” means, for any Lender, the office through which such Lender
will perform its obligations under this Agreement.
“Factorable Receivables” means accounts receivable of the Company and its
Subsidiaries that (a) are produced in the ordinary course of business and (b)
are not contingent upon any further performance by the Borrower or any of its
Subsidiaries.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated December 6, 2012, among the
Company, Bank of America and MLPFS, together with each other fee letter entered
into with any Person as lead arranger or administrative agent for the Facilities
or any loans thereunder.

-18-
BOI-39221v8

--------------------------------------------------------------------------------




“Foreign Borrower” means any Borrower that is organized under the laws of a
jurisdiction other than the Unites States, a state thereof or the District of
Columbia.
“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the law of a
jurisdiction other than that in which such Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Loan Party” means each Foreign Subsidiary that is a Loan Party. As of
the Second Restatement Date, there are no Foreign Loan Parties.
“Foreign Obligation Provider” shall have the meaning set forth in the definition
of Foreign Subsidiary Secured Obligations.
“Foreign Obligations” means all of the Obligations of each Foreign Loan Party.
“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which the Company
or any Subsidiary sponsors or maintains, or to which it makes or is obligated to
make contributions.
“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or suberannauation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Company or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.
“Foreign Subsidiary Guarantors” means each Person that is from time to time a
party (but only for so long as they are a party) to a Foreign Subsidiary
Guaranty. For the avoidance of doubt, Foreign Subsidiary Guarantors shall not
guarantee any obligations of the Company or any Domestic Subsidiary.
“Foreign Subsidiary Guaranty” means a guarantee of the Foreign Obligations made
by a Foreign Subsidiary in favor of the Administrative Agent and the other
parties benefitting thereunder, in form and substance reasonably satisfactory to
the Administrative Agent. Any such guarantee may be a Reduced Guaranty, and any
such guarantee made by WES or any of its direct or indirect Subsidiaries on or
after the WEX International Holdings Joinder Date may, at the election of the
Company, be a Limited Guaranty.

-19-
BOI-39221v8

--------------------------------------------------------------------------------




“Foreign Subsidiary Pledge Agreement” means the Pledge Agreement, dated as of
the Closing Date, by the Company and the Domestic Subsidiary Guarantors party
thereto in favor of the Administrative Agent, substantially in the form of
Exhibit H.
“Foreign Subsidiary Pledge Documents” means the Foreign Subsidiary Pledge
Agreement and all other documents, instruments and agreements executed by or on
behalf of any Loan Party to effect a pledge of Equity Interests in any Foreign
Subsidiary to the Administrative Agent.
“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary to any Lender or any office, branch or Affiliate of any Lender (each
a “Foreign Obligation Provider”).
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the Accounting Standards Codification issued by Financial Accounting
Standards Board, consistently applied and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the

-20-
BOI-39221v8

--------------------------------------------------------------------------------




obligee in respect of such Indebtedness or other obligation of the payment or
performance of such Indebtedness or other obligation, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranties” means the Company Guaranty, the Domestic Subsidiary Guaranty and
each Foreign Subsidiary Guaranty.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted hereunder (or, with respect to Swap Contracts outstanding on the
Second Restatement Date, on the Second Restatement Date) is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.
“Immaterial Subsidiary” any Subsidiary designated as such by the Company by
notice to the Administrative Agent, provided (i) that all Immaterial
Subsidiaries may not, at any date, together with their respective subsidiaries,
account for more than 10% of the Consolidated Total Assets, 10% of the
Consolidated Net Worth or 10% of the consolidated revenues of the Company for
the period of four consecutive fiscal quarters immediately preceding such date
and (ii) that any Subsidiary that, together with its respective Subsidiaries,
accounts for more than 5% of the Consolidated Total Assets, Consolidated Net
Worth or consolidated revenues of the Company for such period shall not be
deemed to be an Immaterial Subsidiary for the purposes of Section 8.01.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

-21-
BOI-39221v8

--------------------------------------------------------------------------------




(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, maturing within 365 days after the incurrence
thereof which are not overdue for a period of more than 180 days and, if overdue
for more than 180 days, as to which a dispute exists and adequate reserves in
accordance with GAAP have been established on the books of such Person);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases, Synthetic Lease Obligations and Securitization
Transactions, and liabilities in respect of Permitted Factoring Transactions;
(g)    all obligations of such Person in respect of Disqualified Stock; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease, Synthetic Lease
Obligation or Securitization Transaction as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March,

-22-
BOI-39221v8

--------------------------------------------------------------------------------




June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swing Line Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Loan Notice or such
other period that is twelve months or less requested by a Borrower and consented
to by all the Lenders under the applicable Facility, subject to availability;
provided that:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
“Joint Lead Arrangers” has the meaning specified in the introductory paragraph
hereof.

-23-
BOI-39221v8

--------------------------------------------------------------------------------




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender. The term “Lender” shall
include any Designated Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date in respect of the Revolving Credit Facility then in effect (or, if
such day is not a Business Day, the next preceding Business Day).

-24-
BOI-39221v8

--------------------------------------------------------------------------------




“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; and Yen; in each case as long as there is a published LIBOR rate with
respect thereto.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).
“Limited Guarantor Foreign Subsidiary” means each Foreign Subsidiary that is a
Subsidiary of WES and that has executed a Limited Guaranty.
“Limited Guaranty” means a Foreign Subsidiary Guaranty, recourse to the
guarantor under which is limited to a maximum of $350,000,000.
“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, the Fee Letter, the
Guaranties and the Collateral Documents.
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving Credit
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which
shall be substantially in the form of Exhibit A or such other form as may be
approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Loan Parties” means, collectively, the Company, each Subsidiary Guarantor, and
each Designated Borrower.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.  
“Material Acquisition” has the meaning specified in the definition of
“Consolidated EBITDA.”

-25-
BOI-39221v8

--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, or financial
condition of the Company or the Company and its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Administrative Agent
or any Lender under any Loan Document or the ability of the Loan Parties, taken
as whole, to perform their respective obligations under the Loan Documents; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party or the Specified Designated Borrower of
any Loan Document to which it is a party.
“Material Disposition” has the meaning specified in the definition of
“Consolidated EBITDA.”
“Material Subsidiary” means any Subsidiary of the Company other than an
Immaterial Subsidiary and, for the purposes of Sections 7.01, 7.02 and 7.03,
other than WEX Bank.
“Maturity Date” means (a) with respect to the Revolving Credit Facility, January
31, 2018, and (b) with respect to the Term Facility, January 31, 2018; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
“MLPFS” has the meaning specified in the introductory paragraph hereto.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan described in Section
4001(a)(3) of ERISA, to which a Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Borrower or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.
“Non-Consenting Lender” has the meaning specified in Section 10.13.
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit M or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party or the Specified Designated Borrower
arising under any Loan Document or otherwise with respect to any Loan, Letter of
Credit, Specified Cash Management Agreement or Specified Hedge Agreement,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding,

-26-
BOI-39221v8

--------------------------------------------------------------------------------




regardless of whether such interest and fees are allowed claims in such
proceeding, provided that the Obligations of any Loan Party shall exclude any
Excluded Swap Obligation of such Loan Party.
“Offshore Associate” means an “Associate” within the meaning of the Australian
Income Tax Assessment Act of 1936 (Cth) that is either (a) a non-resident and is
not or would not become a lender under this Agreement in carrying on a business
in Australia at or through any permanent establishment of it in Australia; or
(b) a resident of Australia and is or would become a lender under this Agreement
in carrying on a business in a country outside Australia at or through any
permanent establishment of it in that country.
“Operating Indebtedness” means, as of any date of determination, all unsecured
Indebtedness incurred in the ordinary course of the banking operations of WEX
Bank which is includable as a liability on the consolidated balance sheet of WEX
Bank and its consolidated subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Operating Interest Expense” means, for any period, the sum for WEX Bank and its
consolidated subsidiaries (determined in accordance with GAAP), of all interest
in respect of Operating Indebtedness (including, without limitation, the
interest component of any payments in respect of capital lease obligations but
excluding any capitalized financing costs) accrued during such period (whether
or not actually paid during such period).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdictions);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdictions);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” means that certain Credit Agreement, dated as of May
23, 2011, among the Company, the Specified Designated Borrower named therein,
Bank of America, as administrative agent, the joint lead arrangers and other
agents named therein, and a syndicate of lenders.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery,

-27-
BOI-39221v8

--------------------------------------------------------------------------------




performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the Dollar Equivalent amount of
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, Revolving Credit Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Company of Unreimbursed Amounts.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.
“Parallel Debt” has the meaning specified in Section 10.23(b).
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).
“Participating Member State” means each state so described in any EMU
Legislation.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Borrower or any ERISA

-28-
BOI-39221v8

--------------------------------------------------------------------------------




Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary;
provided, that (a) immediately after giving effect to such Acquisition, the
Consolidated Interest Coverage Ratio and Consolidated Leverage Ratio for the
most recent period of four consecutive fiscal quarters for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) (determined on
a Pro Forma Basis as if such Acquisition had occurred on the first day of such
period) shall be not greater than, or lesser than, the ratios required by
Section 7.11(a) and (b), respectively, and the Company shall be in compliance
with Section 7.07, (b) promptly upon giving effect to such Acquisition, the
Company complies with Section 6.13 and (c) either (i) if such Acquisition is
pursuant to clause (a) of the definition of “Acquisition,” then, immediately
following such Acquisition, the Person acquired in such Acquisition is a
consolidated Subsidiary or (ii) if such acquisition is pursuant to clause (b) of
the definition of “Acquisition,” then, immediately following such Acquisition,
the assets, division or line of business acquired in such Acquisition are owned
by the Company or a consolidated Subsidiary.
“Permitted Factoring Transaction” means any sale or other transfer by the
Company or any of its Subsidiaries of Factorable Receivables, which sale or
transfer does not involve the creation of any recourse obligation in respect
thereof on the part of the Company or any of its Subsidiaries (other than with
respect to matters of title to, and the character of (other than the
collectability) of, the Factorable Receivables so sold or transferred), other
than recourse obligations in an outstanding amount not exceeding $5,000,000 at
any time.
“Permitted Securitization Entity” means any entity that, (i) except to the
extent that Securitization Transactions in the relevant jurisdiction may be
effected by a sale or transfer of the applicable Securitization Assets to a
Person other than a wholly-owned Subsidiary of the Company, is directly or
indirectly wholly-owned by the Company, (ii) is formed and operated solely for
purposes of a Permitted Securitization Transaction, (iii) is “bankruptcy remote”
(or, if applicable, “insolvency remote”), (iv) has organizational documents
which limit the permitted activities of such Permitted Securitization Entity to
the acquisition of Securitization Assets from the Company or one or more of its
Subsidiaries, the securitization of such Securitization Assets and activities
necessary or incidental to the foregoing, (v) meets the customary requirements
for special purpose entities engaged in the securitization of assets operating
in the applicable jurisdiction; provided that if no requirements for special
purpose entities exist in such jurisdiction, the Company shall so certify to the
Administration Agent.
“Permitted Securitization Transaction” means the sale, contribution or other
transfer by the Company or one or more of its Subsidiaries of Securitization
Assets to one or more Permitted Securitization Entities and the related further
transfer or financing of such Securitization Assets (and all of the activities
and transactions customarily effected in connection with the foregoing);
provided that, in each case, (i) such transaction results in a legal “true sale”
of receivable under the laws of the applicable jurisdiction and (ii) such
transaction is non-recourse to the Company and its Subsidiaries (other than the
applicable Permitted Securitization Entity) under the laws of the applicable
jurisdiction, except for Standard Securitization Undertakings.

-29-
BOI-39221v8

--------------------------------------------------------------------------------




"Permitted Tax Receivable Agreement Prepayment" means any prepayment made under
the Tax Receivable Agreement; provided that before and after giving effect to
such prepayment, no Event of Default shall have occurred and be continuing,
including, on a Pro Forma Basis, under Section 7.11.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees and not
excluded under Section 4 of ERISA.
“Platform” has the meaning specified in Section 6.02.
“Pro Forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, a basis assuming that
any Material Acquisition or Material Disposition that has been consummated
during the applicable period and the following transactions in connection
therewith have occurred as of the first day of the applicable period of
measurement in such test or covenant: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Permitted Acquisition shall be included (in the case of any Material
Acquisition) or excluded (in the case of any Material Disposition), (b) any
retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by the
Company or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied to any such test or financial
covenant solely to the extent that such adjustments are consistent with the
definition of Consolidated EBITDA or Consolidated EBIT and give effect to events
(including operating expense reductions) that are (x) attributable to such
transaction, (y) expected to have a continuing impact on the Company and its
Subsidiaries and (z) factually supportable (provided that pro forma effect shall
only be given to operating expense reductions or similar anticipated benefits
from any Material Acquisition or Material Disposition to the extent that such
adjustments and the bases therefore are set forth in reasonable detail in a
certificate of the chief financial officer of the Company delivered to the
Administrative Agent and dated the relevant date of determination and which
certifies that all necessary steps for the realization thereof have been taken
or the Company reasonably anticipates that all necessary steps for the
realization thereof will be taken within twelve months following such date of
determination).
“Public Lender” has the meaning specified in Section 6.02.
“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

-30-
BOI-39221v8

--------------------------------------------------------------------------------




“Qualified Stock” means any Equity Interest not constituting Disqualified Stock.
“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).
“RD” means WEX Card Holdings Australia Pty Ltd., an Australian proprietary
company.
“RD Acquisition Sub 1” means WEX Australia Holdings Pty Ltd, an Australian
proprietary company.
“RD Entities” means RD Acquisition Sub 1 and its Subsidiaries, collectively.
“Received Amount” has the meaning specified in Section 10.23(d).
“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.
“Reduced Guaranty” means a Foreign Subsidiary Guaranty limited in the manner
contemplated by Section 1.03(a), (b) or (c) of the Agreed Credit Support
Principles.
“Reduced Guaranty Foreign Subsidiary” means any Foreign Subsidiary Guarantor
that has executed a Reduced Guaranty.
“Reduced Guaranty Investment Cap” means any limit on Investments in a Foreign
Subsidiary imposed by the Administrative Agent in accordance with the last
sentence of Schedule 1.01A.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Relevant Jurisdiction” means, in relation to a Foreign Loan Party or the
Specified Designated Borrower, (a) its jurisdiction of incorporation or
formation; (b) any jurisdiction where any asset subject to or intended to be
subject to the Liens to be created by it pursuant to the Collateral Documents is
situated; (c) any jurisdiction where it conducts its business; and (d) the
jurisdiction whose laws govern the perfection of any of the Collateral Documents
entered into by it.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived on
the Closing Date.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Loan Notice, (b) with
respect to an L/C

-31-
BOI-39221v8

--------------------------------------------------------------------------------




Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
“Required Revolving Credit Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Required Term Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) aggregate outstanding amount of the Term
Loans and (b) aggregate unused Term Commitments; provided that the unused Term
Commitment of, and the portion of the aggregate outstanding amount of the Term
Loans held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or the equivalent or comparable authorized signatories for any Foreign Loan
Party or the Specified Designated Borrower) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party or the Specified Designated Borrower so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party or the Specified Designated Borrower shall be conclusively presumed to
have been authorized by all necessary corporate, partnership and/or other action
on the part of such Loan Party or the Specified Designated Borrower, as the case
may be, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party or the Specified Designated Borrower, as
applicable.
“Restated Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of January 18, 2013, among the Company, the Specified Designated
Borrower, the Administrative Agent and the Lenders party thereto.
“Restatement Date” means January 18, 2013.

-32-
BOI-39221v8

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).
“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof (solely
with respect to the increased amount), (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine or the Required Revolving Lenders shall require.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b).
“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C-2.
“S&P” means Standard & Poor’s Financial Services, LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

-33-
BOI-39221v8

--------------------------------------------------------------------------------




“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Restatement Date” means the first date on which all of the conditions
set forth in Section III of the Amendment and Restatement Agreement are
satisfied. The Second Restatement Date is August 22, 2014.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the L/C Issuer, the Hedge Banks, the Cash
Management Banks, Foreign Obligation Providers, the Indemnitees and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05.
“Securitization Assets” means any accounts receivable or lease receivables,
whether constituting accounts, general intangibles, chattel paper, instruments
or otherwise (the “Receivables”) owned by the Company or any Subsidiary (whether
now existing or arising or acquired in the future), all collateral securing such
Receivables, all contracts and contract rights, purchase orders, records,
security interests, financing statements or other documentation in respect of
such Receivables and all guarantees, letters of credit, insurance or other
agreements or arrangements supporting or securing payment in respect of such
Receivables or any of the foregoing, all lockboxes and collection accounts in
respect of such Receivables, all collections and proceeds of such Receivables,
any warranty, indemnity, dilution or other claim arising out of the foregoing,
and other assets which are of the type customarily granted or transferred in
connection with securitization transactions involving receivables similar to
such Receivables.
“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
general intangibles, chattel paper, instruments, payments, receivables, rights
to future lease payments or residuals or similar rights to payment to a special
purpose subsidiary or affiliate of such Person.
“Solvency Certificate” means a certificate signed by the chief financial officer
of the Company, substantially in the form of Exhibit L.
“Solvent” means, as to any Person, such Person (a) owns property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent liabilities) as they mature; (b) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage and (c) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code of the United States. “Fair salable value” means the amount that
could be obtained for assets within a reasonable

-34-
BOI-39221v8

--------------------------------------------------------------------------------




time, either through collection or through sale under ordinary selling
conditions by a capable and diligent seller to an interested buyer who is
willing (but under no compulsion) to purchase.
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
“Specified Acquisition” means any Acquisition that (a) involves the Acquisition
of a Person, or of assets (i) that would constitute 10% or more of Consolidated
Total Assets after giving pro forma effect thereto, or (ii) to which 10% or more
of the consolidated revenues of the Company and its Subsidiaries would be
attributable after giving pro forma effect thereto and (b) is designated as such
in a Specified Acquisition Certificate.
“Specified Acquisition Certificate” means a certificate, signed by a Responsible
Officer of the Company, designating an Acquisition as a Specified Acquisition so
long as such certificate (a) is delivered not less than ten Business Days prior
to the closing date of such Acquisition, (b) sets forth a calculation in
reasonable detail of the Acquisition Consideration for the subject Acquisition,
(c) sets forth calculations in reasonable detail showing compliance with Section
7.11 on a Pro Forma Basis, giving effect to any Step-up Period elected by the
Company that would result from such Acquisition, (d) certifies that such
Acquisition meets the criteria for a Specified Acquisition and (e) is otherwise
reasonably satisfactory to the Administrative Agent.
“Specified Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between any Loan Party and any Cash Management Bank.
“Specified Designated Borrower” means WEX Card Holdings Australia Pty Ltd ACN
123 181 635, a proprietary limited company formed under the laws of Australia.
The Specified Designated Borrower shall have no right to request or receive
Credit Extensions until the conditions precedent set forth in Section 4.03 have
been satisfied.
“Specified Foreign Loan Party” has the meaning specified in Section 10.23(a).
“Specified Hedge Agreement” means any Swap Contract permitted under Article VI
and VII that is entered into by and between any Loan Party and any Hedge Bank.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. local time on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or the L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

-35-
BOI-39221v8

--------------------------------------------------------------------------------




“Standard Securitization Undertakings” means those obligations and undertakings
entered into by the Company, a Subsidiary of the Company or any Permitted
Securitization Entity which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivable and other
assets of the type described in the definition of “Securitization Assets”, so
long as such obligations and undertakings are (i) on terms and conditions
consistent with the sale treatment of Securitization Assets in a transaction
that results in a legal “true sale” of Securitization Assets in accordance with
the laws of the applicable jurisdiction and (ii) not inconsistent with the
treatment of the transfer of Securitization Assets in a transaction as a legal
“true sale” and otherwise consistent with customary securitization undertakings
in accordance with the laws of the applicable jurisdiction; provided that
Standard Securitization Undertakings shall not include any guaranty or other
obligation of the Company or any of its Subsidiaries (other than a Permitted
Securitization Entity) with respect to any Securitization Asset that is not
collected, not paid or otherwise uncollectible on account of the insolvency,
bankruptcy, creditworthiness or financial inability to pay of the applicable
obligor with respect to such Securitization Asset.
“Step-Up Period” means the period, if elected by the Company, starting on the
date of consummation of any Specified Acquisition and ending (a) on the last day
of the third fiscal quarter (excluding the fiscal quarter during which such
Specified Acquisition was consummated) thereafter or, (b) if earlier, two
Business Days after the date on which a Responsible Officer of the Company
delivers to the Administrative Agent (i) a Compliance Certificate showing that
the Consolidated Leverage Ratio as at the last day of a fiscal quarter of the
Company ending after the date of such Specified Acquisition is below 3.25 to
1.00 and (ii) notice that the Company is electing to terminate such Step-Up
Period.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.
“Subsidiary Guaranties” means the Domestic Subsidiary Guaranty and each Foreign
Subsidiary Guaranty.
“Subsidiary Guarantors” means, collectively, the Domestic Subsidiary Guarantors
and the Foreign Subsidiary Guarantors.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar

-36-
BOI-39221v8

--------------------------------------------------------------------------------




transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Syndication Agents” has the meaning specified in the introductory paragraph
hereof.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which,

-37-
BOI-39221v8

--------------------------------------------------------------------------------




upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated
February 22, 2005, between the Company, Cendant Corporation and Cendant Mobility
Services Corporation.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the relevant Term Lenders pursuant to Section 2.01(a) of
the Original Credit Agreement or Restated Credit Agreement or, in the case of
Borrowings of Additional Term Loans, pursuant to Section 2.1.A of the Amendment
and Restatement Agreement.
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Company pursuant to the Original Credit Agreement, the Restated
Credit Agreement or the Amendment and Restatement Agreement in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term Lender’s name on Schedule 2.01 of the Original Credit
Agreement or the Restated Credit Agreement under the caption “Term Commitment”
or, in the case of Additional Term Lenders, its Additional Term Commitment, or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.
“Term Facility” means, at any time, (a) on the Second Restatement Date, the
aggregate amount of the Additional Term Commitments at such time plus the
aggregate outstanding principal amount of the Term Loans at such time and (b)
thereafter, the aggregate principal amount of the Term Loans of all Term Lenders
outstanding at such time.
“Term Lender” means (a) on the Second Restatement Date, any Lender that has an
Additional Term Commitment or a Term Loan at such time and (b) at any time after
the funding of the Additional Term Loans, any Lender that holds Term Loans at
such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility.
“Term Note” means a promissory note made by the Company in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C‑1.

-38-
BOI-39221v8

--------------------------------------------------------------------------------




“Threshold Amount” means $25,000,000.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Treaty Lender” means a Lender which:
(a)is treated as a resident of a Treaty State for the purposes of a Treaty with
the United Kingdom; and
(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender's participation in the Loan is effectively
connected.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax, or a reduction in tax, imposed by the United Kingdom on interest.
“2023 Senior Notes” means the Company’s 4.750% Senior Notes due 2023, issued
under the Indenture, dated as of January 30, 2013, among the Company, The Bank
of New York Mellon Trust Company, N.A., as Trustee, and the Guarantors party
thereto.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

-39-
BOI-39221v8

--------------------------------------------------------------------------------




“WES” means WEX Europe Services Limited, a private company limited by shares
incorporated under the Laws of England and Wales with registered number
08284241.
“WES Stock Pledge Documents” means each agreement executed and delivered to the
Administrative Agent for the benefit of the Secured Parties under Section
6.13(e) pursuant to which the Equity Interests of a WES Stock Pledge Subsidiary
are pledged to the Administrative Agent for the benefit of the Secured Parties
to secure the Foreign Obligations.
“WES Stock Pledge Subsidiary” means a Subsidiary of WES designated as such
pursuant to Section 6.13(e).
“WEX Bank” means WEX Bank, a Utah industrial bank.
“WEX Bank Event” means (A) any regulatory or enforcement action, agreement,
commitment or order, whether formal, informal or otherwise taken by the (i) FDIC
or other applicable Federal regulatory authority whether under Sections 8(a),
(b), (c), (d) or (w), or Sections 38, 38A or 39 of the Federal Deposit Insurance
Act (the “FDI Act”) or the FDIC’s regulations, including Parts 325 or 364, or
otherwise, (ii) the Bureau of Consumer Financial Protection, or (iii) by the
Utah Commissioner of Financial Institutions (the “Utah Commissioner”) under
Sections 7-1-307, 7-1-313, 7-1-320, 7-1-322 or 7-2-1 et seq. of the Utah Code,
or otherwise, if any such action will or is reasonably likely to (a) limit or
restrict the offering, renewal, use or sources of brokered, internet or bulletin
board deposits, or any nondeposit funding of WEX Bank, (b) limit or restrict the
offering or issuance of credit cards or the extension of credit or other
transactions thereunder, (c) require higher minimum capital ratios for WEX Bank
above those required for banks and industrial loan companies generally to remain
well capitalized for all regulatory purposes or (d) materially affect WEX Bank’s
conduct of its business or (B) any breach or violation of any of any law, rule,
order, agreement or commitment to the FDIC, the Utah Commissioner or other
applicable regulatory authority, including any breach or violation of any of the
items described in clause A of this paragraph, which has or is reasonably likely
to have any of the effects listed in clauses (a) through (d) above; and (C) any
such event is continuing for three (3) Business Days.
“WEX International Holdings” means Wright Express International Holdings
Limited, a private company limited by shares incorporated under the Laws of
England and Wales with registered number 08008714.
“WEX International Holdings Joinder Conditions” means the following conditions:
(a)     the Company shall have complied with Section 6.13, taking into account
that WEX International Holdings has become a Designated Borrower; and
(b)    all of the conditions set forth in Section 2.14(a) shall have been
satisfied, including, without limitation, (i) delivery to the Administrative
Agent by WEX International Holdings of a fully executed Designated Borrower
Request and Assumption Agreement, (ii) delivery to the Administrative Agent of
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or the Required Revolving

-40-
BOI-39221v8

--------------------------------------------------------------------------------




Credit Lenders in their reasonable discretion, and Notes signed by WEX
International Holdings to the extent any Lender so requires, and (iii) delivery
by the Administrative Agent to the Company and the Lenders of an executed
Designated Borrower Notice.
“WEX International Holdings Joinder Date” means the date on which all of the WEX
International Holdings Joinder Conditions are satisfied.
“Wholly-Owned” means, with respect to any Subsidiary of any Person, the
ownership all of the outstanding Equity Interests of such Subsidiary (other than
directors’ qualifying shares) by such Person or one or more Wholly Owned
Subsidiaries of such Person.
“Yen” means lawful money of Japan.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

-41-
BOI-39221v8

--------------------------------------------------------------------------------




1.03    Accounting Terms. (1) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
(a)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
1.04    Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Exchange Rates; Currency Equivalents. (1) The Administrative Agent or
the L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial
covenants hereunder or except as otherwise provided herein, the applicable
amount of any currency (other than Dollars) for purposes of the Loan Documents
shall be such Dollar Equivalent amount as so determined by the Administrative
Agent or the L/C Issuer, as applicable.
(a)    Wherever in this Agreement in connection with a Revolving Credit
Borrowing, conversion, continuation or prepayment of a Eurocurrency Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Credit Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the L/C Issuer, as the case may be.
1.06    Additional Alternative Currencies.

-42-
BOI-39221v8

--------------------------------------------------------------------------------




(a)    The Company may from time to time request that Eurocurrency Rate Loans
under the Revolving Credit Facility be made and/or Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency;” provided (i) that such requested currency is an Eligible
Currency and (ii) such requested currency shall only be treated as a “LIBOR
Quoted Currency” to the extent that there is published LIBOR rate for such
currency. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Lenders in their sole discretion; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the L/C Issuer in their sole discretion.
(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., New York time, 20 Business Days prior to the date of the desired
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and, in the case of any such request pertaining to Letters
of Credit, the L/C Issuer, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Rate Loans, the Administrative Agent
shall promptly notify each Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuer thereof. Each Revolving Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., New York time, ten Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.
(c)    Any failure by a Lender or the L/C Issuer, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Lender or the L/C Issuer, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (A) the Administrative Agent and the L/C Issuer may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (B) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an

-43-
BOI-39221v8

--------------------------------------------------------------------------------




additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.
1.07    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Revolving Credit Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Revolving Credit Borrowing, at the end of the then current
Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
1.08    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.09    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
ARTICLE II.    
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans. (1)  The Term Borrowing. On the Closing Date and the
Restatement Date, each Term Lender holding a “Term Commitment” under the
Original Credit Agreement or the Restated Credit Agreement, as applicable, made
a “Term Loan” thereunder, and each Term Lender holding such a “Term Loan” agrees
that such loans shall continue as Term Loans as if made

-44-
BOI-39221v8

--------------------------------------------------------------------------------




under the Term Facility hereunder. Subject to the terms and conditions set forth
in the Amendment and Restatement Agreement, each Additional Term Lender is
making a single loan to the Company on the Second Restatement Date in an amount
in Dollars not to exceed such Additional Term Lender’s Additional Term
Commitment. Term Loans borrowed and repaid or prepaid may not be reborrowed.
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
(d)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in one or
more Alternative Currencies from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of
any Revolving Credit Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C Obligations,
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, (iii) the aggregate Outstanding
Amount of all Revolving Credit Loans made to the Designated Borrowers shall not
exceed the Designated Borrower Sublimit and (iv) the aggregate Outstanding
Amount of all Revolving Credit Loans denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
2.02    Borrowings, Conversions and Continuations of Loans.
(b)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Company’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 12:00 noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Company wishes to request
Eurocurrency Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period” (a
“Special Interest Period), the applicable notice must be received by the
Administrative Agent not later than 12:00 noon (i) four Business Days prior to
the requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Dollars, or (ii) five Business Days (or six Business
days in the case of a Special Notice Currency) prior to the requested date of
such Borrowing, conversion or continuation

-45-
BOI-39221v8

--------------------------------------------------------------------------------




of Eurocurrency Rate Loans denominated in Alternative Currencies for a Special
Interest Period, whereupon the Administrative Agent shall give prompt notice to
the Lenders of such request and determine whether the requested Special Interest
Period is acceptable to all of them. Not later than 12:00 noon, (i) three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, the
Administrative Agent shall notify the Company (which notice may be by telephone)
whether or not the requested Special Interest Period has been consented to by
all the Lenders. Each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each Revolving Credit Borrowing or Term Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice shall specify (i)
whether the Company is requesting a Term Borrowing, a Revolving Credit
Borrowing, a conversion of Term Loans or Revolving Credit Loans from one Type to
the other, or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Loans
are to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) the currency of the Revolving Credit Loans to be borrowed,
and (vii) if applicable, the Designated Borrower. If the Company fails to
specify a currency in a Loan Notice requesting a Borrowing, then the Revolving
Credit Loans so requested shall be made in Dollars. If the Company fails to
specify a Type of Loan in a Loan Notice or if the Company fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
or Revolving Credit Loans shall be made as, or converted to, Base Rate Loans;
provided, however, that in the case of a failure to timely request a
continuation of Revolving Credit Loans denominated in an Alternative Currency,
such Loans shall be continued as Eurocurrency Rate Loans in their original
currency with an Interest Period of one month. Any automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, (i) a Swing Line Loan may not be converted to a
Eurocurrency Rate Loan, (ii) Term Loans shall at all times be maintained in
Dollars and (iii) no Revolving Credit Loan may be converted into or continued as
a Revolving Credit Loan denominated in a different currency, but instead must be
prepaid in the original currency of such Revolving Credit Loan and reborrowed in
the other currency.
(c)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount (and, in the case of Revolving Credit
Loans, currency) of its Applicable Percentage under the applicable Facility (or
Additional Term Commitments) of the applicable Term Loans, Additional Term Loans
or Revolving Credit Loans, and if no timely notice of a conversion or
continuation is provided by the Borrowers, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans, or
continuation of Revolving Credit Loans denominated in a currency other than
Dollars, in each case described in Section 2.02(a). In

-46-
BOI-39221v8

--------------------------------------------------------------------------------




the case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 2:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Revolving Credit Loan in an Alternative Currency, in
each case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is (x) the Borrowing of the Additional Term Loans on the Second
Restatement Date, in Section III of the Amendment and Restatement Agreement, or
(y) the initial Credit Extension to the Specified Designated Borrower, Section
4.03), the Administrative Agent shall make all funds so received available to
the Company or the other applicable Borrower not later than 5:00 p.m. on the
Business Day specified in the Loan Notice in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Company; provided,
however, that if, on the date that a Loan Notice with respect to a Borrowing of
Revolving Credit Loans denominated in Dollars is given by the Company, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the applicable Borrower as provided above.
(d)    During the existence of a Default, no Loans denominated in Dollars may be
requested as, converted or continued as, Eurocurrency Rate Loans, and no Loans
denominated in any Alternative Currency may be requested (but Loans denominated
in an Alternative Currency may be converted or continued) as Eurocurrency Rate
Loans, without the consent of the Required Lenders, and during the existence of
an Event of Default, the Required Lenders may demand that any or all of the then
outstanding Eurocurrency Rate Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
(e)    The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
(f)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than two Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than ten Interest Periods in effect in respect of the Revolving Credit
Facility.

-47-
BOI-39221v8

--------------------------------------------------------------------------------




2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with subsection (b) below, and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Company or its Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, (y) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Second Restatement
Date shall be subject to and governed by the terms and conditions hereof.
(ii)    The L/C Issuer shall not issue any Letter of Credit, if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

-48-
BOI-39221v8

--------------------------------------------------------------------------------




(iii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
(D)    except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    the L/C Issuer does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency;
(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder; or
(G)    a default of any Revolving Credit Lender’s obligations to fund under
Section 2.03(c) exists or any Revolving Credit Lender is at that time a
Defaulting Lender, unless the L/C Issuer has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the L/C Issuer (in
its sole discretion) with the Borrowers or such Lender to eliminate the L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to Section
2.15(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion
(iv)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

-49-
BOI-39221v8

--------------------------------------------------------------------------------




(v)    The L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi)    The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount and currency thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the

-50-
BOI-39221v8

--------------------------------------------------------------------------------




L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage for the Revolving Credit
Facility times the amount of such Letter of Credit.
(iii)    If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B)
it has received notice (which may be by telephone or in writing) on or before
the day that is seven Business Days before the Non-Extension Notice Date (1)
from the Administrative Agent that the Required Revolving Credit Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Company and the

-51-
BOI-39221v8

--------------------------------------------------------------------------------




Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or (B)
in the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the L/C Issuer promptly following receipt of the notice of
drawing that the Company will reimburse the L/C Issuer in Dollars. In the case
of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the L/C Issuer shall notify the Company
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (A) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this Section
2.03(c)(i) and (B) the Dollar amount paid by the Company, whether on or after
the Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Company agrees, as a separate and independent
obligation, to indemnify the L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If the Company fails to so reimburse the L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof. In such event, the Company shall be deemed to have requested
a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Facility and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Revolving
Credit Loan to the Company in such amount. The Administrative Agent shall remit
the funds so received to the L/C Issuer in Dollars.

-52-
BOI-39221v8

--------------------------------------------------------------------------------




(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Company, any Subsidiary or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default, or (C)
any other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Revolving Credit Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Company of Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Company to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Revolving Credit Lender pursuant to the foregoing provisions of
this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the L/C Issuer
in connection with the foregoing. If such Revolving Credit Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the L/C Issuer submitted to any
Revolving

-53-
BOI-39221v8

--------------------------------------------------------------------------------




Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Revolving Credit
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of the L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Company or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Credit Lender its Applicable Revolving
Credit Percentage thereof in Dollars and in the same funds as those received by
the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Credit Lender, at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Credit Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Company to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

-54-
BOI-39221v8

--------------------------------------------------------------------------------




(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any
Subsidiary;    
 


provided that the foregoing shall not excuse the L/C Issuer from liability to
the Company or any of its Subsidiaries to the extent of direct damages (as
opposed to consequential damages) suffered by the Company or any of its
Subsidiaries that are caused by the L/C Issuer’s bad faith, gross negligence or
willful misconduct.
The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders, the Required Lenders, the Revolving Credit
Lenders or the Required Revolving Credit Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. The
Company hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Company’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the

-55-
BOI-39221v8

--------------------------------------------------------------------------------




L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Cash Collateral. (1) Upon the request of the Administrative Agent, (A) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender that is a Revolving Credit Lender, within three
Business Days after the request of the Administrative Agent or the L/C Issuer,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
(i)    In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 100%
(or, in the case of any such excess determined by the Administrative Agent to
have resulted solely from foreign currency fluctuations, 102%) of the Letter of
Credit Sublimit then in effect, then, within two Business Days after receipt of
such notice, the Company shall Cash Collateralize the L/C Obligations in an
amount equal to the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.
(ii)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.
(iii)    Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the L/C Issuer and
the Lenders, as collateral for the L/C Obligations, cash or deposit account
balances pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Upon

-56-
BOI-39221v8

--------------------------------------------------------------------------------




such pledge and deposit, the Company shall grant to the Administrative Agent,
for the benefit of the L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Company when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit.
(i)    Letter of Credit Fees. The Company shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, provided, however, any Letter of Credit Fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Credit Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
(j)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the applicable Fee Letter, computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in

-57-
BOI-39221v8

--------------------------------------------------------------------------------




effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Company shall be obligated to
reimburse the L/C Issuer hereunder for any and all drawings under such Letter of
Credit. The Company hereby acknowledges that the issuance of Letters of Credit
for the account of Subsidiaries inures to the benefit of the Company, and that
the Company’s business derives substantial benefits from the businesses of such
Subsidiaries.
2.04    Swing Line Loans.
(b)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Company from time to time on any Business Day during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Revolving Credit Lender at such
time, plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage
of the Outstanding Amount of all L/C Obligations at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided, further, that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(c)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested

-58-
BOI-39221v8

--------------------------------------------------------------------------------




borrowing date, which shall be a Business Day. Promptly after receipt by the
Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing Line
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Loan Notice and,
if not, the Swing Line Lender will notify the Administrative Agent of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Company at its office by
crediting the account of the Company on the books of the Swing Line Lender in
Same Day Funds.
(d)    Refinancing of Swing Line Loans.
(vii)    The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Company (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Revolving Credit Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Company with a copy of the applicable Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Revolving Credit Loan to the Company in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.
(viii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Revolving Credit Loans submitted by the Swing Line Lender as set
forth herein shall be deemed to be a request by the Swing Line Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.

-59-
BOI-39221v8

--------------------------------------------------------------------------------




(ix)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Credit Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.
(x)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Company to repay Swing Line Loans, together with interest as provided herein.
(e)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender.

-60-
BOI-39221v8

--------------------------------------------------------------------------------




The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(f)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.
(g)    Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments. (1) Each Borrower may, upon notice from the Company to the
Administrative Agent pursuant to delivery to the Administrative Agent of a
Notice of Loan Prepayment, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four Business
Days (or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies, and (C) on the date of prepayment of Base
Rate Loans; (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied to the principal repayment installments
thereof on a pro rata basis, and each prepayment of the Loans shall be paid to
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
(d)    The Company may, upon notice to the Swing Line Lender pursuant to
delivery to the Swing Line Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such

-61-
BOI-39221v8

--------------------------------------------------------------------------------




prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
(e)    If the Administrative Agent notifies the Company at any time that the
Total Revolving Credit Outstandings at such time exceed an amount equal to 100%
(or, in the case of any such excess determined by the Administrative Agent to
have resulted solely from foreign currency fluctuations, 102%) of the Revolving
Credit Facility then in effect, then, within two Business Days after receipt of
such notice, the Borrowers shall prepay Revolving Credit Loans and/or the
Company shall Cash Collateralize the L/C Obligations in an aggregate amount
sufficient to reduce such Outstanding Amount as of such date of payment to an
amount not to exceed 100% of the Revolving Credit Facility; provided, however,
that, subject to the provisions of Section 2.03(g)(ii), the Company shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility. The Administrative
Agent may, at any time and from time to time after the initial deposit of such
Cash Collateral, request that additional Cash Collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(f)    If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 102% of the Alternative
Currency Sublimit, then, within two Business Days after receipt of such notice,
the Borrowers shall prepay Revolving Credit Loans denominated in Alternative
Currencies in an aggregate amount sufficient to reduce such Outstanding Amount
as of such date of payment to an amount not to exceed 100% of the Alternative
Currency Sublimit.
2.06    Termination or Reduction of Commitments. (1) Optional. The Company may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, or from time to time permanently reduce the Revolving Credit Facility;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 12:00 noon five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Company shall not terminate or reduce the Revolving Credit Facility if, after
giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Credit Outstandings would exceed the Revolving Credit Facility, (iv)
if, after giving effect to any reduction of the Revolving Credit Facility, the
Alternative Currency Sublimit, the Letter of Credit Sublimit or the Designated
Borrower Sublimit or the Swing Line Sublimit exceeds the amount of the Revolving
Credit Facility, in each case such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Revolving Credit
Facility. Except as provided in clause (iv) of the immediately preceding
sentence, the amount of any reduction of the Revolving Credit Facility shall not
be applied to the Alternative Currency Sublimit or the Letter of Credit Sublimit
unless otherwise specified by the Company. Any reduction of the Revolving Credit
Facility shall be applied to the Commitment of each Lender according to its
Applicable Percentage. All fees accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.

-62-
BOI-39221v8

--------------------------------------------------------------------------------




(d)    Mandatory. The original “term commitments” and “new term commitments”
under the Original Credit Agreement and the Restated Credit Agreement were
permanently reduced to zero on the Closing Date and the Restatement Closing
Date, respectively. The Additional Term Commitments shall be automatically and
permanently reduced to zero on the Second Restatement Date immediately after the
borrowing under the Additional Term Commitments.
(e)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Facility, the appropriate Revolving Credit Commitment of each Revolving Credit
Lender having a commitment thereunder shall be reduced by such Lender’s
Applicable Revolving Credit Percentage of such reduction amount. All fees in
respect of the Revolving Credit Facility accrued until the effective date of any
termination of the Revolving Credit Facility shall be paid on the effective date
of such termination.
2.07    Repayment of Loans. (1) Term Loans. The Company shall repay to the Term
Lenders the principal amount of all Term Loans (i) in equal quarterly payments
in the amount of $6,875,000 commencing on September 30, 2014 and on the last day
of each December, March, June and September thereafter, through and including
December 31, 2017, and (ii) on the Maturity Date for the Term Facility, the
remaining outstanding principal amount of all Term Loans (in each case subject
to the application of prepayments in accordance with Section 2.06):
(a)    Revolving Credit Loans. Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding to such Borrower on
such date.
(b)    Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.
2.08    Interest. (1) Subject to the provisions of subsection (b) below, (i)
each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for
Eurocurrency Rate Loans plus (in the case of a Eurocurrency Rate Loan of any
Lender which is lent from a Lending Office in the United Kingdom or a
Participating Member State) the Mandatory Cost; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Base Rate
Loans.
(a)    (1)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

-63-
BOI-39221v8

--------------------------------------------------------------------------------




(iii)    If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Upon the request of the Required Lenders, while any Event of Default
exists (or immediately, upon any Event of Default under Section 8.01(a)
resulting from any failure to pay any principal of a Loan when due), the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(v)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(b)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
(c)    For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.
2.09    Fees. In addition to certain fees described in subsections (i) and (j)
of Section 2.03:
(a)    Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee in Dollars equal to the Applicable
Rate for Commitment Fees times the actual daily amount by which the Revolving
Credit Facility exceeds the sum of (i) the Outstanding Amount of Revolving
Credit Loans and (ii) the Outstanding Amount of L/C Obligations. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability Period.
The commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate for Commitment Fees during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

-64-
BOI-39221v8

--------------------------------------------------------------------------------




(b)    Other Fees. (1) The Company shall pay to the Joint Lead Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the Fee Letter. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.
(i)    The Company shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. (1) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Revolving Credit Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice. Interest shall accrue on each Loan for the day on
which the Loan is made, and shall not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid, provided that any Loan
that is repaid on the same day on which it is made shall, subject to Section
2.12(a), bear interest for one day. Each determination by the Administrative
Agent of an interest rate or fee hereunder shall be conclusive and binding for
all purposes, absent manifest error. With respect to all Non-LIBOR Quoted
Currencies, the calculation of the applicable interest rate shall be determined
in accordance with market practice.
(a)    If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason, the Company or the
Lenders determine that (i) the Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII. The
Borrowers' obligations under this paragraph shall survive the termination of the
Revolving Credit Facility and the repayment of all other Obligations hereunder
for a period of thirty days after the date of delivery of the Company's annual
audited financial statements that include the period during which termination
and repayment occurred.
2.11    Evidence of Debt. (1) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative

-65-
BOI-39221v8

--------------------------------------------------------------------------------




Agent and each Lender shall be conclusive absent manifest error of the amount of
the Credit Extensions made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note or Notes, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.
(a)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.12    Payments Generally; Administrative Agent’s Clawback. (1) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.,
in the case of payments in Dollars, or (ii) after the Applicable Time specified
by the Administrative Agent in the case of payments in an Alternative Currency,
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by any Borrower shall come due on a day other than a Business Day, payment
shall be made on the next

-66-
BOI-39221v8

--------------------------------------------------------------------------------




following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(a)    (1)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Credit Borrowing of Eurocurrency Rate Loans (or,
in the case of any Revolving Credit Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Revolving Credit Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such Revolving
Credit Borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.02 (or, in the
case of a Revolving Credit Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Credit Borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or in the case of Alternative Currencies in accordance with such market
practice, in each case, as applicable. If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays its share of the applicable Revolving Credit Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Revolving Credit Loan included in such Revolving Credit Borrowing. Any payment
by such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(i)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if such Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.
A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

-67-
BOI-39221v8

--------------------------------------------------------------------------------




(b)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and, except as provided in Section 2.15(a)(iv)
and (v), no Lender shall be responsible for the failure of any other Lender to
so make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).
(d)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by a Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

-68-
BOI-39221v8

--------------------------------------------------------------------------------




Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.
2.14    Designated Borrowers.
(a)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), request that any
Material Subsidiary of the Company (other than a non-Wholly Owned Subsidiary)
(an “Applicant Borrower”) become a Designated Borrower to receive Revolving
Credit Loans hereunder by delivering to the Administrative Agent (which shall
promptly deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit I (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein (i) unless the Applicant Borrower is WEX International
Holdings, the Administrative Agent and the Lenders that are to provide
Commitments and/or Loans in favor of an Applicant Borrower must each agree to
such Applicant Borrower becoming a Designated Borrower and, (ii) for any
Applicant Borrower (including WEX International Holdings), the Administrative
Agent and the Lenders shall have received such supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
as may be required by the Administrative Agent or the Required Revolving Credit
Lenders in their reasonable discretion, and Notes signed by such new Borrowers
to the extent any Lenders so require (the requirements set forth in the
foregoing clauses (i) and (ii), the “Designated Borrower Requirements”). If the
Designated Borrower Requirements are met, the Administrative Agent shall send a
notice in substantially the form of Exhibit J (a “Designated Borrower Notice”)
to the Company and the Revolving Lenders specifying the effective date upon
which the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders agrees to permit such Designated Borrower
to receive Revolving Credit Loans hereunder, on the terms and conditions set
forth herein, and each of the parties agrees that such Designated Borrower
otherwise shall be a Borrower for all purposes of this Agreement; provided that
no Loan Notice or Letter of Credit Application may be submitted by or on behalf
of such Designated Borrower until the date five Business Days after such
effective date.
(b)    The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries and of the Specified
Designated Borrower shall be several in nature.
(c)    The Specified Designated Borrower, and each Subsidiary of the Company
that becomes a “Designated Borrower” pursuant to this Section 2.14, hereby
irrevocably appoints the Company as its agent for all purposes relevant to this
Agreement, each of the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith, including (i) the
giving and receipt of notices, (ii) the execution and delivery of all documents,
instruments and

-69-
BOI-39221v8

--------------------------------------------------------------------------------




certificates contemplated herein and all modifications hereto, and (iii) the
receipt of the proceeds of any Loans made by the Lenders to any such Designated
Borrower hereunder. Any acknowledgment, consent, direction, certification or
other action which might otherwise be valid or effective only if given or taken
by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each
Designated Borrower.
(d)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status.
(e)    Any Lender may, with notice to the Administrative Agent and the Company,
fulfill its Commitment hereunder in respect of any Loans requested to be made by
such Lender to a Designated Borrower not organized under the laws of the United
States or any State thereof, by causing an Affiliate of such Lender to act for
such Lender to make such Loans to such Designated Borrower in the place and
stead of such Lender, provided that, in no event shall the Lender’s exercise of
such option increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement.
(f)    The Company may not designate a Designated Borrower (other than the
Specified Designated Borrower) in any jurisdiction other than the United States
in which any Revolving Credit Lender is not legally permitted to make Credit
Extensions.
2.15    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro

-70-
BOI-39221v8

--------------------------------------------------------------------------------




rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the Company
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrowers shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit Fees as provided in Section 2.03(i).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender that is a Revolving
Credit Lender, for purposes of computing the amount of the obligation of each
non-Defaulting Lender that is a Revolving Credit Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Percentage” of the Revolving Credit
Facility of each such non-Defaulting Lender shall be computed without giving
effect to the Revolving Credit Commitment of that Defaulting Lender; provided,
that, (i) each such reallocation shall be given effect only if, at the date the
applicable Lender becomes a Defaulting Lender, no Default or Event of Default
exists; provided, that on any date thereafter during such period, to the extent
that such Default or Event of Default has

-71-
BOI-39221v8

--------------------------------------------------------------------------------




been cured or waived, such reallocation shall occur on such later date; and (ii)
the aggregate obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit and Swing Line Loans shall not exceed
the positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.
(b)    Defaulting Lender Cure. If the Company, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Revolving Credit Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(a)(iv)), whereupon
that Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
2.16    Designated Lenders.
Each of the Administrative Agent, the L/C Issuer and each Lender at its option
may make any Credit Extension or otherwise perform its obligations hereunder
through any Lending Office (each, a “Designated Lender”); provided that any
exercise of such option shall not affect the obligation of such Borrower to
repay any Credit Extension in accordance with the terms of this Agreement. Any
Designated Lender shall be considered a Lender; provided that in the case of an
Affiliate or branch of a Lender, all provisions applicable to a Lender shall
apply to such Affiliate or branch of such Lender to the same extent as such
Lender.
ARTICLE III.    
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(g)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (1) Any and all payments by or on account of any obligation of any
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or the
Company) require the deduction or withholding of any Tax from any such payment
by the Administrative Agent or a Borrower, then the Administrative Agent or such
Borrower shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.

-72-
BOI-39221v8

--------------------------------------------------------------------------------




(vi)    If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions for Indemnified Taxes (including deductions for Indemnified Taxes
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(vii)    If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions for Indemnified Taxes (including deductions for Indemnified
Taxes applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.
(h)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, the Borrowers shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.
(i)    Tax Indemnifications. (1) Each of the Borrowers shall, and does hereby
indemnify each Recipient, and shall make payment in respect thereof within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. If a Borrower determines in its reasonable judgment that
a reasonable basis exists for contesting an Indemnified Tax or Other Tax, the
Administrative Agent, any Lender, or the L/C Issuer, as the case may be, shall
reasonably cooperate with such Borrower in challenging such Indemnified Tax or
Other Tax. A reasonably detailed certificate as to the amount of such payment or
liability delivered

-73-
BOI-39221v8

--------------------------------------------------------------------------------




to the Company by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error. Each of the
Borrowers shall, and does hereby, indemnify the Administrative Agent, and shall
make payment in respect thereof within 10 days after written demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section
3.01(c)(ii) below. Any such claim against a Borrower must be made within 90 days
of the payment to which such claim relates.
(ii)    Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of such Borrower to do
so), (y) the Administrative Agent and the Borrowers, as applicable, against any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and (z)
the Administrative Agent and the Borrowers, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Borrower in connection with any
Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
(j)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by any Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
(k)    Status of Lenders; Tax Documentation. (1) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Company and the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Company or

-74-
BOI-39221v8

--------------------------------------------------------------------------------




the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (A) set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or (B) required by applicable law
other than the Code or the taxing authorities of the jurisdiction pursuant to
such applicable law to comply with the requirements for exemption or reduction
of withholding tax in that jurisdiction) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W 9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company on behalf of such Borrower
or the Administrative Agent), whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A)

-75-
BOI-39221v8

--------------------------------------------------------------------------------




of the Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable,; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable,, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it

-76-
BOI-39221v8

--------------------------------------------------------------------------------




shall update such form or certification or promptly notify the Company and the
Administrative Agent in writing of its legal inability to do so.
(iv) A Treaty Lender and a Designated Borrower that is resident in the United
Kingdom for tax purposes shall co-operate in completing any procedural
formalities necessary for the Designated Borrower to obtain authorization to
make payments to the Treaty Lender with respect to a Loan to the Designated
Borrower without or with a reduction of withholding Tax. Without limiting the
generality of the foregoing, in the event that a Designated Borrower is resident
in the United Kingdom for tax purposes:
(A)    any Treaty Lender that holds a passport under the UK HM Revenue & Customs
DT Treaty Passport Scheme, and which wishes that scheme to apply to this
Agreement, shall notify its scheme reference number and its jurisdiction of tax
residence to such Designated Borrower and the Administrative Agent within 30
days of such Designated Borrower becoming a Designated Borrower hereunder, if
the Treaty Lender is a Lender as of such date, and in the Assignment and
Assumption, if the Treaty Lender becomes a Lender after such date;
(B)    if a Lender has notified its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.01(iv)(A), the relevant Designated
Borrower shall file a duly completed Form DTTP2 to HM Revenue & Customs within
30 days of such notification and deliver a copy of the completed Form DTTP2 to
the relevant Lender and Administrative Agent;
(C)    if a Lender has not notified its scheme reference number and jurisdiction
of tax residence in accordance with Section 3.01(iv)(A), no Designated Borrower
shall make any filing or notification relating to the UK HMRC DT Treaty Passport
Scheme in respect of that Lender or its participation in any Loan unless the
Lender otherwise agrees;
(D)    such Designated Borrower shall co-operate with the Lender in completing
any additional procedural formalities necessary for that Designated Borrower to
obtain authorisation to make that payment without or with a reduction of
withholding Tax; and
(E)    Each Treaty Lender shall provide new details (or successor details) to
the Designated Borrower and Administrative Agent upon the expiration or
obsolescence of any previously delivered details..
(l)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund or credit of any Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.01, it shall pay to

-77-
BOI-39221v8

--------------------------------------------------------------------------------




such Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Borrower under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit), provided that each Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to such Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Revolving Credit Commitments and the repayment, satisfaction or discharge of
all other Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency) or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars or any Alternative Currency in the
applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans in the affected currency or currencies
or, in the case of Eurocurrency Rate Loans in Dollars or Canadian Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans, shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable and such Loans are denominated in Canadian Dollars or
Dollars, convert all such Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which the Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans

-78-
BOI-39221v8

--------------------------------------------------------------------------------




to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.
3.03    Inability to Determine Rates.
(h)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) which makes the funding or maintaining of Loans in
such Alternative Currency impractical for the Appropriate Lenders (in each case
with respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Appropriate Lenders determine that for any reason Eurocurrency Rate for
any requested Interest Period with respect to a proposed Eurocurrency Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected currency or currencies shall be
suspended (to the extent of the affected Eurocurrency Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Appropriate Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.
(i)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Appropriate Lenders, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Appropriate

-79-
BOI-39221v8

--------------------------------------------------------------------------------




Lenders notify the Administrative Agent and the Borrower that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.
3.04    Increased Costs; Reserves on Eurocurrency Rate Loans.
(g)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or;
(iii)    result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans;
or
(iv)    impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

-80-
BOI-39221v8

--------------------------------------------------------------------------------




(h)    Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay (or cause the applicable
Designated Borrower to pay) to such Lender or the L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered.
(i)    Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
(j)    Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
(k)    Additional Reserve Requirements. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent
demonstrable error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans (other than to
the extent required to be reimbursed pursuant to the foregoing clause (i) or as
part of the Mandatory Cost), such additional costs (expressed as a percentage
per annum and rounded upwards, if necessary, to the nearest five decimal places)
equal

-81-
BOI-39221v8

--------------------------------------------------------------------------------




to the actual costs allocated to such Commitment or Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent demonstrable error), which in each case shall be due and payable on each
date on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:
(f)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(g)    any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;
(h)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or
(i)    any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;
excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Company shall also pay (or cause the applicable
Designated Borrower to pay) any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(c)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the

-82-
BOI-39221v8

--------------------------------------------------------------------------------




L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be. The Company hereby agrees to pay (or cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.
(d)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01, and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Company may replace such Lender in accordance with Section 10.13.
3.07    Survival. All obligations of the Borrowers under this Article III shall
survive termination of the Revolving Credit Facility, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
3.08    Obligations Under Article III. The obligations under this Article III of
each Borrower that is a Domestic Subsidiary shall be joint and several in
nature. The obligations under this Article III of all Designated Borrowers that
are Foreign Subsidiaries and of the Specified Designated Borrower shall be
several in nature.
ARTICLE IV.    
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01    [Reserved].
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) is subject to the following conditions precedent:
(j)    The representations and warranties of (i) the Borrowers contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

-83-
BOI-39221v8

--------------------------------------------------------------------------------




(k)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or the application of the proceeds thereof.
(l)    The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.
(m)    If the applicable Borrower is a Designated Borrower, then the conditions
of Section 2.14 to the designation of such Borrower as a Designated Borrower
shall have been met to the satisfaction of the Administrative Agent.
(n)    In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Revolving Credit Lenders (in the case of any Loans to be
denominated in an Alternative Currency) or the L/C Issuer (in the case of any
Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Company shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
4.03    Conditions to Credit Extension to Specified Designated Borrower. The
obligation of each Lender to make its initial Credit Extension to the Specified
Designated Borrower is subject to the satisfaction of the following conditions
precedent in the reasonable determination of the Administrative Agent, and to
the Administrative Agent’s notification to the Company (which shall not be
unreasonably withheld or delayed) that such conditions precedent have been
satisfied:
(l)    Each of the conditions set forth in Section 4.02 shall have been
satisfied.
(m)    The Administrative Agent shall have received the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Specified Designated Borrower, each in form and substance reasonably
satisfactory to the Administrative Agent and the Required Revolving Credit
Lenders:
(i)    All documents that would be required to be delivered by the Specified
Designated Borrower, the Loan Parties and other Subsidiaries under Section 2.14
and Section 6.13 if the Specified Designated Borrower had become a Designated
Borrower on the first day following the Restatement Date; and
(ii)    Notes executed by the Specified Designated Borrower in favor of each
Lender requesting such Notes.
ARTICLE V.    
REPRESENTATIONS AND WARRANTIES

-84-
BOI-39221v8

--------------------------------------------------------------------------------




Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (with respect to Immaterial Subsidiaries only),
(b)(i) or (c), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party and the Specified Designated Borrower of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any manner that is materially
adverse to the Company and its Subsidiaries, except, in each case referred to
(x) in clause (b)(i), or (y) to the extent relating to any order, injunction,
writ or decree of any Governmental Authority not specifically relating to such
Person or its property, in clause (b)(ii), to the extent that the same could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person (except as has been or will be taken
in connection with, and prior to, the execution and delivery of each such
document) is necessary or required in connection with the (a) execution,
delivery or performance by, or enforcement against, any Loan Party or the
Specified Designated Borrower of this Agreement or any other Loan Document, (b)
the grant by any Loan Party of the Liens granted by it pursuant to the Foreign
Subsidiary Pledge Documents or, (c) other than filings and registrations as have
been made (or, in jurisdictions in which it is not customary to make such
filings or registrations until after the delivery of the applicable security
documentation, will be made promptly after the entry into the applicable Foreign
Subsidiary Pledge Documents), the perfection or maintenance of the Liens created
under the Foreign Subsidiary Pledge Documents (including the first priority
nature thereof).
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party and the Specified Designated Borrower that is party thereto. This
Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party or the
Specified Designated Borrower, as applicable, enforceable against each Loan

-85-
BOI-39221v8

--------------------------------------------------------------------------------




Party or the Specified Designated Borrower, as applicable, that is party thereto
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
5.05    Financial Statements; No Material Adverse Effect.
(d)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) reflect or disclose all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including liabilities for taxes, material commitments and
Indebtedness.
(e)    The unaudited consolidated balance sheets of the Company and its
Subsidiaries dated June 30, 2014 and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all material indebtedness and other liabilities, direct or
contingent, of the Company and its consolidated Subsidiaries as of the date of
such financial statements, including liabilities for taxes, material commitments
and Indebtedness, to the extent required to be disclosed in accordance with GAAP
and not set forth on the unaudited consolidated balance sheet referred to in the
previous sentence
(f)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(g)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Company and its Subsidiaries delivered pursuant to Section
6.01(d) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Company’s best estimate of its future financial condition and performance.
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Company or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

-86-
BOI-39221v8

--------------------------------------------------------------------------------




5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
5.08    Ownership of Property; Liens. Each of the Company and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Company and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Company and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Company and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Company, in such amounts with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.
5.11    Taxes. The Company and its Subsidiaries (a) have filed all Federal,
state and other material tax returns and reports required to be filed, and (b)
have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except, in the case of this clause
(b), (i) those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or (ii) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. There
is no proposed tax assessment against the Company or any Subsidiary that would,
if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement, other than the Tax
Receivable Agreement.
5.12    ERISA Compliance.
(c)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the best knowledge of the Company,

-87-
BOI-39221v8

--------------------------------------------------------------------------------




nothing has occurred that would prevent or cause the loss of such tax-qualified
status. The representation in this Section 5.12 are qualified, with respect to
Multiemployer Plans only, as being to the knowledge of the Company.
(d)    There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(e)    (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate has any knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan which could reasonably be expected to result in a Material
Adverse Effect; (ii) the Company and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Company nor any
ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Company
nor any ERISA Affiliate has incurred any liability to the PBGC other than for
the payment of premiums, and there are no premium payments which have become due
that are unpaid; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA.
(f)    With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect: (i)
substantial non-compliance with its terms and with the requirements of any and
all applicable laws, statutes, rules, regulations and orders; (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities; (iii) any obligation of the Company or its Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any Foreign Plan; (iv) any Lien on the property of the Company or its
Subsidiaries in favor of a Governmental Authority as a result of any action or
inaction regarding a Foreign Plan; (v) for each Foreign Plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities) or otherwise in accordance with good
practice; (vi) any facts that, to the knowledge of the Company or any of its
Subsidiaries, exist that would reasonably be expected to give rise to a dispute
and any pending or threatened disputes that, to the knowledge of the Company or
any of its Subsidiaries, would reasonably be expected to result in a material
liability to the Company or any of its Subsidiaries concerning the assets of any
Foreign Plan (other than individual claims for the payment of benefits); (vii)
failure to make all contributions in a timely manner to the extent required by
applicable non-U.S. law and (viii) any failure to obtain or retain approval or
qualification by and/or due registration with the appropriate taxation, social
security, supervisory, fiscal or other

-88-
BOI-39221v8

--------------------------------------------------------------------------------




applicable governmental entities in the relevant state or jurisdiction, in order
to obtain tax approved, favoured or qualified status in the relevant
jurisdiction.
5.13    Subsidiaries; Equity Interests. As of the Second Restatement Date, (a)
the Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned in the amounts specified on Part (a) of Schedule 5.13 free and clear of
all Liens except those created under the Foreign Subsidiary Pledge Agreement. As
of the Second Restatement Date, the Company has no equity investments in any
other corporation or entity other than those specifically disclosed in Part(b)
of Schedule 5.13. All of the outstanding Equity Interests in the Company have
been validly issued, and are fully paid and nonassessable. The Organization
Documents of companies whose Equity Interests are subject to Liens pursuant to
the Collateral Documents do not and could not restrict or inhibit any transfer
of such Equity Interests or creation or enforcement of such Liens.
5.14    Margin Regulations; Investment Company Act.
(a)    No part of the proceeds of any Loan will be used in a manner that would
result in a violation of Regulation U or any of the other Regulations of the
FRB. If requested by any Lender or the Administrative Agent, the Company will
furnish to the Administrative Agent and each Lender a statement to the forgoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
(b)    None of the Company, any Person Controlling the Company, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Company has, either directly or as attached to the
Company’s disclosures filed with the SEC on form 10-K or 10-Q disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party or the Specified Designated Borrower to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings

-89-
BOI-39221v8

--------------------------------------------------------------------------------




diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17    Taxpayer Identification Number; Other Identifying Information. The true
and correct U.S. taxpayer identification number of the Company and each
Designated Borrower that is a Domestic Subsidiary and a party hereto on the
Second Restatement Date is set forth on Schedule 10.02. The true and correct
unique identification number of the Specified Designated Borrower and WEX
International Holdings that has been issued by its jurisdiction of organization
and the name of such jurisdiction are set forth on Schedule 5.17.
5.18    Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. Except for instances that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. No claim or litigation regarding any of the foregoing is pending
or, to the best knowledge of the Company, threatened, which, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
5.19    Representations as to Foreign Loan Parties and the Specified Designated
Borrower. As to each Foreign Loan Party and the Specified Designated Borrower:
(a)    Such Foreign Loan Party or the Specified Designated Borrower is subject
to civil and commercial Laws with respect to its obligations under this
Agreement and the other Loan Documents to which it is a party (collectively as
to such Foreign Loan Party or the Specified Designated Borrower, the “Applicable
Foreign Loan Party Documents”), and the execution, delivery and performance by
such Foreign Loan Party or the Specified Designated Borrower of the Applicable
Foreign Loan Party Documents constitute and will constitute private and
commercial acts and not public or governmental acts. Neither such Foreign Loan
Party, the Specified Designated Borrower, nor any of its respective property has
any immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Foreign Loan Party or the Specified Designated Borrower is organized and
existing in respect of its obligations under the Applicable Foreign Loan Party
Documents;
(b)    The Applicable Foreign Loan Party Documents are in proper legal form
under the Laws of the jurisdiction in which such Foreign Loan Party or the
Specified Designated Borrower is organized and existing for the enforcement
thereof against such Foreign Loan Party or the Specified Designated Borrower, as
applicable, under the Laws of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents. It is not necessary to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents that the Applicable Foreign Loan Party
Documents be filed, registered or recorded with, or executed or notarized
before,

-90-
BOI-39221v8

--------------------------------------------------------------------------------




any court or other authority in the jurisdiction in which such Foreign Loan
Party or the Specified Designated Borrower is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Loan Party Documents or any other document, except for (i)
any such filing, registration, recording, execution or notarization as has been
made or is not required to be made until the Applicable Foreign Loan Party
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid;
(c)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Loan
Party or the Specified Designated Borrower is organized and existing either (i)
on or by virtue of the execution or delivery of the Applicable Foreign Loan
Party Documents or (ii) on any payment to be made by such Foreign Loan Party
pursuant or the Specified Designated Borrower to the Applicable Foreign Loan
Party Documents, except as has been disclosed to the Administrative Agent;
(d)    For the purposes of The Council of the European Union Regulation No.
1346/2000 on Insolvency Proceedings (the "Regulations"), such Foreign Loan
Party’s or the Specified Designated Borrower's centre of main interest (as that
term is used in Article 3(1) of the Regulations) is situated in its jurisdiction
of incorporation and it has no "establishment" (as that term is used in Article
2(h) of the Regulations) in any other jurisdiction;
(e)    The choice of governing law of the Applicable Foreign Loan Party
Documents will be recognized and enforced in its Relevant Jurisdiction;
(f)    Any judgment obtained in relation to an Applicable Foreign Loan Party
Document in the jurisdiction of the governing law of such Applicable Foreign
Loan Party Document will be recognized and enforced in its Relevant
Jurisdiction.
(g)    The execution, delivery and performance of the Applicable Foreign Loan
Party Documents executed by such Foreign Loan Party or the Specified Designated
Borrower are, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Loan Party is organized and existing, not
subject to any notification or authorization except (i) such as have been made
or obtained or (ii) such as cannot be made or obtained until a later date
(provided that any notification or authorization described in clause (ii) shall
be made or obtained as soon as is reasonably practicable).
5.20    Solvency. Each of (a) the Company and its Subsidiaries, on a
consolidated basis, and (b) WEX Bank, on a stand-alone basis, is Solvent.
5.21    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien of the type
purported to be granted pursuant to the Collateral Documents on all right, title
and interest of the respective Loan Parties in the Collateral described therein
and such Collateral is not subject to any Lien with a priority that is prior to
or pari passu with the first priority Lien of the type granted to the Secured
Parties pursuant to the Collateral Documents. Except for filings completed prior
to the Second Restatement Date and as contemplated

-91-
BOI-39221v8

--------------------------------------------------------------------------------




hereby and by the Collateral Documents, no filing or other action will be
necessary to perfect or protect such Liens.
ARTICLE VI.    
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(n)    as soon as available, but in any event within 90 days (or, in the case of
clause (iii) below, within 120 days) after the end of each fiscal year of the
Company:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of an independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
(ii)    the unaudited balance sheet of the Company (on a stand-alone basis) and
related unaudited statements of operations, stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures as of the end of and for the previous fiscal year, in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as presenting fairly in all
material respects the financial condition and results of operations of the
Company in accordance with GAAP consistently applied; and
(iii)    the audited consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows of WEX Bank and
its consolidated subsidiaries as of the end of and for such year, setting forth
in each case in comparative form the figures as of the end of and for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing;
From and after the date on which each Designated Borrower is designated and
accepted hereunder (or, in the case of the Specified Designated Borrower, from
and after the date on which the Specified Designated Borrower becomes a
Designated Borrower), all financial statements shall include unaudited
consolidated balance sheets, and the related consolidated statements of income
or operations, shareholders’ equity and cash flows, for such fiscal year showing
the consolidated

-92-
BOI-39221v8

--------------------------------------------------------------------------------




financial position and results of operations of such Designated Borrower and its
respective Subsidiaries on a stand-alone basis.
(o)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Company:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and
(ii)    the unaudited balance sheet of the Company (on a stand-alone basis) as
of the end of such fiscal quarter and related unaudited statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures as of the end
of and for the previous fiscal year, certified by the chief executive officer,
chief financial officer, treasurer or controller of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
From and after the date on which each Designated Borrower is designated and
accepted hereunder (or, in the case of the Specified Designated Borrower, from
and after the date on which the Specified Designated Borrower becomes a
Designated Borrower), all such financial statements shall include consolidated
balance sheets, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, showing the consolidated financial position and
results of operations of such Designated Borrower and its respective
Subsidiaries on a stand-alone basis.
(p)    as soon as available, but in any event within the period within which WEX
Bank is required to deliver its quarterly call report with the FDIC after the
end of each of the first three fiscal quarters of each fiscal year of WEX Bank,
its call report and related schedules, all certified by its chief financial
officer as having been prepared in accordance with FDIC requirements; and
(q)    as soon as available, but in any event at least 90 days after the
beginning of each fiscal year of the Company, forecasts prepared by management
of the Company, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries on a quarterly
basis for such fiscal year (including the fiscal year in which the Maturity Date
occurs).

-93-
BOI-39221v8

--------------------------------------------------------------------------------




As to any information contained in materials furnished pursuant to Section
6.02(c), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information.
Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:
(j)    concurrently with the delivery of the financial statements referred to in
Section 6.01(a), and to the extent not constituting part of the report, its
independent certified public accountants pursuant to Section 6.01(a), a
certificate of it independent certified public accountants certifying such
financial statements;
(k)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company;
(l)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Company, and copies of all annual, regular, periodic and
special reports and registration statements which the Company may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(m)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency (excluding routine comments and
correspondence from such agency) regarding financial or other operational
results of any Loan Party or any Subsidiary thereof; and
(n)    promptly, such additional information regarding the business, financial
or corporate affairs of the Company or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Company posts such
documents, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Company shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Company to
deliver such paper copies until a written request to cease delivering paper
copies is given by the

-94-
BOI-39221v8

--------------------------------------------------------------------------------




Administrative Agent or such Lender and (ii) the Company shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Company shall
be required to provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Administrative Agent. Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, MLPFS, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and MLPFS shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and (except in the
case of subsection (e) below) each Lender:
(e)    of the occurrence of any Default;
(f)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect;
(g)    of any dispute, litigation, investigation, proceeding or suspension
between the Company or any Subsidiary and any Governmental Authority;

-95-
BOI-39221v8

--------------------------------------------------------------------------------




(h)    of the occurrence of any ERISA Event that could reasonably be expected to
have a Material Adverse Effect;
(i)    of the incurrence or issuance of any Indebtedness by any Loan Party or
any of their Subsidiaries (other than WEX Bank) in an original principal amount
of greater than $25,000,000 that is not promptly disclosed on Form 8-K filed
with the SEC; and
(j)    of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its material obligations and liabilities which if not paid
could reasonably be expected to have a Material Adverse Effect, unless the same
are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Company or such Subsidiary; and (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property; other than the Liens permitted
under Section 7.01.
6.05    Preservation of Existence, Etc. Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons.

-96-
BOI-39221v8

--------------------------------------------------------------------------------




6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be; and (b) maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Company or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, that neither the Administrative Agent
nor any Lender may exercise such rights of inspection under this Section 6.10
more often than two (2) times during any calendar year absent the existence of
an Event of Default; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company at any time during normal business hours and without advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions for working
capital purposes, acquisitions, Restricted Payments, the refinancing of
Indebtedness and other general corporate purposes, in each case, not in
contravention of any Law or of any Loan Document.
6.12    Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Loan Party
is organized and existing, and all approvals and consents of each other Person
in such jurisdiction, in each case that are required in connection with the Loan
Documents.
6.13    Additional Guarantors; Pledge; Redesignation of Immaterial Subsidiaries;
Designation of Stock Pledge Subsidiaries. (1)  The Company will cause any Person
that becomes a Domestic Subsidiary after the Restatement Date (other than an
Excluded Domestic Guaranty Subsidiary), and each Domestic Subsidiary that ceases
to be an Excluded Domestic Guarantee Subsidiary, (i) to execute and deliver to
the Administrative Agent, within 10 Business Days after the date such Person
first becomes a Domestic Subsidiary or ceases to be an Excluded Domestic
Guaranty Subsidiary (or such later date as the Administrative Agent may allow in
its sole discretion), a supplement to the Domestic Subsidiary Guaranty, in form
and substance satisfactory to the Administrative Agent, and (ii) concurrently
with the delivery of such supplement, to deliver to the Administrative Agent (x)
evidence of action of such Person’s board of directors or other governing

-97-
BOI-39221v8

--------------------------------------------------------------------------------




body authorizing the execution, delivery and performance thereof and (y) a
favorable written opinion of counsel for such Person, in form and substance
reasonably satisfactory to the Administrative Agent and covering such matters
relating to such Person and the Domestic Subsidiary Guaranty as the
Administrative Agent may reasonably request.
(c)    The Company will cause any Person that becomes a Foreign Subsidiary after
the Restatement Date (other than an Excluded Foreign Guaranty Subsidiary), and
each Foreign Subsidiary that ceases to be an Excluded Foreign Guaranty
Subsidiary, (i) to execute and deliver to the Administrative Agent, within 10
Business Days (or, if additional time is necessary under applicable Law, 30
days) after the date such Person first becomes a Foreign Subsidiary or ceases to
be an Excluded Foreign Guaranty Subsidiary (or such later date as the
Administrative Agent may allow in its sole discretion), a Foreign Subsidiary
Guaranty in form and substance satisfactory to the Administrative Agent, and
(ii) concurrently with the delivery of such Foreign Subsidiary Guaranty, to
deliver to the Administrative Agent (x) evidence of action of such Person’s
board of directors or other governing body authorizing the execution, delivery
and performance thereof and (y) a favorable written opinion of counsel for such
Person, in form and substance reasonably satisfactory to the Administrative
Agent and covering such matters relating to such Person and such Foreign
Subsidiary Guaranty, as the Administrative Agent may reasonably request.
(d)    Promptly, and in any event within 10 Business Days (or, if additional
time is necessary under applicable Law, 30 days) (or by such later date as the
Administrative Agent may allow in its sole discretion) of the acquisition or
formation by any Loan Party (other than a Foreign Subsidiary) of a Foreign
Subsidiary that is not an Excluded Pledge Subsidiary, or of any Foreign
Subsidiary ceasing to be an Excluded Pledge Subsidiary, the Company shall cause
each Domestic Loan Party that owns Equity Interests in such Foreign Subsidiary,
if such Loan Party is not already a party to the Foreign Subsidiary Pledge
Agreement, to execute and deliver to the Administrative Agent (i) a supplement
to the Foreign Subsidiary Pledge Agreement, in form and substance satisfactory
to the Administrative Agent, (ii) such other Foreign Subsidiary Pledge Documents
as may be necessary, in the reasonable judgment of the Administrative Agent, to
effect a pledge to the Administrative Agent, for the benefit of the Secured
Parties, of 65% (or such lesser percentage as the Loan Parties may own) of each
class of the outstanding Equity Interests of such Foreign Subsidiary, (iii)
evidence that all corporate action required to be taken in connection therewith
has been taken and (iv) a favorable written opinion of counsel in each
applicable jurisdiction as to the effectiveness of such pledge and such other
matters as the Administrative Agent may reasonably request.
(e)    If, as of any date of determination, all Immaterial Subsidiaries,
together with their respective subsidiaries, account for more than 10% of
Consolidated Total Assets, 10% of Consolidated Net Worth or 10% of the
consolidated revenues of the Company for the period of four consecutive fiscal
quarters immediately preceding the date of determination, then the Company shall
so notify the Administrative Agent, and shall, within 10 days of such notice,
redesignate Immaterial Subsidiaries as Material Subsidiaries so that all
Immaterial Subsidiaries and their respective Subsidiaries comply with the
proviso to the definition of “Immaterial Subsidiary”.
(e)    The Company may, with the consent of the Administrative Agent (which
consent shall be granted if the Administrative Agent is reasonably satisfied
that local law provides the means

-98-
BOI-39221v8

--------------------------------------------------------------------------------




to realize upon the pledge without undue cost or burden), designate any
Subsidiary of WES, all of the issued and outstanding Equity Interests of which
are owned directly by a Foreign Subsidiary Guarantor, as a WES Stock Pledge
Subsidiary by not less than ten (10) Business Days’ (or such shorter period as
the Administrative Agent may agree) notice to the Administrative Agent, which
notice shall be accompanied by (i) such WES Stock Pledge Documents as may be
necessary, in the reasonable judgment of the Administrative Agent, to effect a
pledge to the Administrative Agent, for the benefit of the Secured Parties,
securing the Foreign Obligations, of 100% of each class of the outstanding
Equity Interests of such Foreign Subsidiary, (ii) evidence that all corporate
action required to be taken in connection therewith has been taken and (iii) a
favorable written opinion of counsel in each applicable jurisdiction as to the
effectiveness of such pledge and such other matters as the Administrative Agent
may reasonably request.
6.14    Compliance with Regulatory Requirements. With respect to WEX Bank or any
other Subsidiary which is a regulated bank, (i) comply with all minimum capital
ratios and guidelines, including without limitation, risk-based capital
guidelines and capital leverage regulations (as may from time to time be
prescribed by regulation or enforceable order of the FDIC or other federal or
state regulatory authorities having jurisdiction over such Person), and within
such ratios and guidelines be “well-capitalized” and (ii) at all times comply
with applicable financial institution regulations and requirements with respect
to capital adequacy.
6.15    Post-Closing Covenant. The Company shall satisfy the requirements set
forth on Schedule 6.15 on or before the date specified for such requirement, or
any later date as the Administrative Agent may determine in its sole discretion.
ARTICLE VII.    
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, nor shall it permit any
Subsidiary (other than WEX Bank, in the case of Sections 7.02, 7.03, 7.06, 7.08
and 7.12) to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(o)    Liens pursuant to any Loan Document;
(p)    Liens existing on the Second Restatement Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
(q)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

-99-
BOI-39221v8

--------------------------------------------------------------------------------




(r)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(s)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(t)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(u)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(v)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(w)    Liens securing Indebtedness permitted under Section 7.03(g); provided
that, (i) in the case of Indebtedness permitted under Section 7.03(g)(i), (A)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (B) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition, and (ii) in the case of Indebtedness
permitted under Section 7.03(g)(ii), such Liens do not attach to all assets of
the Company or any Subsidiary thereof or otherwise constitute “blanket” Liens,
but instead attach only to specific items of property (and not to accounts);
(x)    Liens existing on any property or asset acquired in a Permitted
Acquisition or existing on any property or asset of any Person that becomes a
Subsidiary after the Second Restatement Date prior to the time such Person
becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such Permitted Acquisition or such Person
become a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of the Company or any Subsidiary; and (iii) such Lien
shall secure only those obligations which it secures on the date of such
Permitted Acquisition or the date such Person becomes a Subsidiary, as the case
may be and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof and any Indebtedness secured by such
Liens is permitted under Section 7.03(h);
(y)    Liens on any property or assets of the Company or any Subsidiary in favor
of WEX Bank securing obligations between WEX Bank and the Company or any
Subsidiary not exceeding in the aggregate (i) $36,300,000 in 2013 and (ii) in
each fiscal year thereafter, the amount which is ten percent in excess of the
aggregate principal amount permitted in the prior fiscal year;

-100-
BOI-39221v8

--------------------------------------------------------------------------------




(z)    Liens incurred by WEX Bank in the ordinary course of its business in
connection with the issuance of certificates of deposit, escrow deposits in the
form of money market deposits, customer deposits and borrowed federal funds,
federal funds borrowings from federally chartered banks, and federal discount
window borrowings;
(aa)    Liens attaching to any deposit accounts in which cash collateral in an
aggregate amount not to exceed $45,000,000 has been provided in connection with
hedging agreements entered into in the ordinary course of business and not for
speculative purposes;
(bb)    Liens existing or deemed to exist in connection with any Permitted
Securitization Transaction, but only to the extent that any such Lien relates to
the applicable Securitization Assets sold, contributed, financed or otherwise
conveyed or pledged pursuant to such transactions; and
(cc)    Liens securing only Indebtedness permitted under Section 7.03(m),
provided that such liens shall not apply to the assets or property of any Loan
Party or of the Company or any Subsidiary other than the RD Entities.
7.02    Investments. Make any Investments, except:
(k)    Investments held by the Company or such Subsidiary in the form of Cash
Equivalents;
(l)    (i) advances to officers, directors and employees of the Company and its
Subsidiaries in an aggregate amount not to exceed $3,000,000 at any time
outstanding and (ii) advances of payroll payments in the ordinary course of
business;
(m)    Investments of (i) any Domestic Loan Party in any other Domestic Loan
Party, (ii) any Foreign Loan Party in any other Loan Party (other than a Limited
Guarantor Foreign Subsidiary), (iii) substantially contemporaneously with or
after the Esso Acquisition Date, by any Limited Guarantor Foreign Subsidiary in
any Subsidiary of WES that is a Limited Guarantor Foreign Subsidiary or a WES
Stock Pledge Subsidiary, or (iv) any Subsidiary that is not a Loan Party in the
Company or any of its Subsidiaries, provided that (x) the aggregate amount of
all Investments in WES Stock Pledge Subsidiaries made in reliance on the
foregoing clause (c)(iii) shall not exceed $175,000,000 at any time outstanding
and (y) if the Administrative Agent has designated a Reduced Guaranty Investment
Cap for any Reduced Guaranty Foreign Subsidiary, the aggregate amount of all
Investments in such Reduced Guaranty Foreign Subsidiary made in reliance on this
subsection (c)(iii) shall not exceed such Reduced Guaranty Investment Cap over
the term of this Agreement;
(n)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(o)    Guarantees permitted by Section 7.03, including Guarantees under the Loan
Documents;

-101-
BOI-39221v8

--------------------------------------------------------------------------------




(p)    Investments of (i) any Domestic Loan Party in any Foreign Loan Party or
(ii) any Loan Party (A) in a Subsidiary other than a Loan Party or,
(B) substantially contemporaneously with or after the Esso Acquisition Date, in
a Limited Guarantor Foreign Subsidiary; provided that the aggregate amount of
all Investments permitted by this clause (f), together with (but without
duplication of) Indebtedness permitted by Section 7.03(e), shall not exceed
$300,000,000 at any time outstanding;
(q)    Investments constituting short-term advances to WEX Bank in an aggregate
outstanding amount not to exceed $75,000,000 at any time, provided that each
such advance shall be repaid, and the outstanding amount of Investments made in
reliance on this subsection (g) reduced to zero for one full Business Day,
within 30 days of such advance;
(r)    Investments constituting Permitted Acquisitions;
(s)    Investments consisting of fundamental changes and Restricted Payments
permitted under Sections 7.04 and 7.06, respectively;
(t)    Investments outstanding on the Second Restatement Date and listed on
Schedule 7.02 and any renewal or extension thereof so long as the amount of such
Investment is not increased thereby;
(u)    Investments by the Company and its Subsidiaries existing on the Second
Restatement Date in the capital stock of their respective Subsidiaries;
(v)    Investments in Swap Contracts permitted under Section 7.03(f);
(w)    Investments in the ordinary course of business consisting of (i)
endorsements for collection or deposit, (ii) customary trade arrangements with
customers consistent with past practices, (iii) guarantees of leases of the
Company or any Subsidiary, (iv) guarantees of performance of non-monetary
obligations of the Company and its Subsidiaries or (v) guarantees of other
obligations not constituting Indebtedness of the Company or any Subsidiary,
provided that, in the case of this clause (v), such guarantees are permitted as
an Investment under subsection (f) above;
(x)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers, suppliers
or any other Person;
(y)    Investments received as part of a redemption or payment of or for, as a
dividend on, or as a distribution in respect of, other Investments permitted by
this Section;
(z)    additional Investments made from time to time to the extent made with
proceeds of Qualified Stock of the Company;
(aa)    Investments of a Subsidiary acquired after the Second Restatement Date
or of a Person merged into or consolidated with the Company or any Subsidiary in
accordance with Section 7.04 after the Second Restatement Date to the extent
that such Investments were not made in contemplation of or in connection with
such acquisition, merger or consolidation and were in existence on the date of
such acquisition, merger or consolidation;

-102-
BOI-39221v8

--------------------------------------------------------------------------------




(bb)    Investments constituting loans and other extensions of credit made to
customers of WEX Bank pursuant to one or more participation agreements with WEX
Bank in an aggregate amount not exceeding (i) $150,000,000 in 2014 and (ii) in
each fiscal year thereafter, the amount which is ten percent (10%) in excess of
the aggregate principal amount permitted in the prior fiscal year; provided that
the aggregate amount of Investments outstanding in reliance upon this subsection
(r) may not exceed for more than three consecutive Business Days (x)
$100,000,000 in 2014 and (y) in each fiscal year thereafter, the amount which is
ten percent (10%) in excess of the aggregate amount of Investments permitted
under this subclause (x) in the prior fiscal year;
(cc)    Investments constituting loans and other extensions of credit made to
customers of the Company and its Subsidiaries’ co-branded relationship;
(dd)    Investments in connection with pledges, deposits, payments or
performance bonds made or given in the ordinary course of business in connection
with or to secure statutory, regulatory or similar obligations including
obligations under insurance, health, disability, safety or environmental
obligations;
(ee)    Investments by the Company or its Subsidiaries in accounts receivable
owing to them, if created or acquired in the ordinary course of business and
payable in accordance with customary trade terms (including the dating of
accounts receivable and extensions of payments in the ordinary course of
business);
(ff)    Investments arising out of the receipt by the Company or any Subsidiary
of non-cash consideration for transactions permitted under Section 7.05;
(gg)    Investments in a Permitted Securitization Entity required for
capitalization from time to time of such Permitted Securitization Entity or in
connection with a contribution, sale or other transfer of Securitization Assets
to such Permitted Securitization Entity pursuant to or in connection with a
Permitted Securitization Transaction, and Investments constituting Standard
Securitization Undertakings in connection with a Permitted Securitization
Transaction;
(hh)    Investments constituting ordinary-course transfer pricing liabilities
among the Company and its Subsidiaries;
(ii)    Investments existing on the Second Restatement Date and consisting of
(i) long-term Indebtedness of RD Acquisition Sub 1 to the Company, not exceeding
$270,000,000 in aggregate principal amount, less the amount of such principal
converted to Qualified Stock of RD Acquisition Sub 1 issued to the Company in
exchange for, or as a conversion of, such Indebtedness and (ii) Qualified Stock
of RD Acquisition Sub 1 issued to the Company in exchange for, or as a
conversion of, long-term Indebtedness of RD Acquisition Sub 1 to the Company;
(jj)    Investments constituting Guarantees by the Company of ordinary-course
liabilities, not constituting Indebtedness, of Foreign Subsidiaries, provided
that the maximum amount of liabilities so Guaranteed in reliance on this clause
(z) may not exceed $150,000,000.

-103-
BOI-39221v8

--------------------------------------------------------------------------------




(kk)    Investments on and after the Second Restatement Date and substantially
contemporaneously with or before the Esso Acquisition by WEX, directly or
indirectly, including by or through one or more Subsidiaries, in WEX
International Holdings, the proceeds of which are applied, directly or
indirectly, to investments in WES and its Subsidiaries, together with amounts
contributed by other holders of Equity Interests of WES, and then applied,
directly or indirectly, to payment in full of the Relevant Business Prices and
the European Consolidation Premium Purchase Price under and as defined in the
Esso Agreements; provided that the aggregate amount of Investments by WEX made
in reliance on this subsection (aa) shall not exceed EUR45,000,000;
(ll)    Investments by WES and its Subsidiaries under the Esso Agreements;
(mm)    on and after the WEX International Holdings Joinder Date, Investments by
WEX International Holdings (and other Subsidiaries of WEX, other than WES and
its Subsidiaries) in WES, provided that the aggregate amount of Investments made
in reliance on this subsection (cc) shall not exceed $350,000,000 over the term
of this Agreement; and
(nn)    other Investments not exceeding $50,000,000 in the aggregate in any
fiscal year of the Company.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(h)    Indebtedness under the Loan Documents;
(i)    Indebtedness outstanding on the Second Restatement Date and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that any such refinancing, refunding, renewal or extension shall not
(i) increase the amount of such Indebtedness except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized, (ii) shorten the maturity of such
Indebtedness or (iii) change the obligors with respect thereto;
(j)    Indebtedness of (i) any Domestic Loan Party to any other Loan Party, (ii)
any Foreign Loan Party (other than a Limited Guarantor Foreign Subsidiary) to
another Foreign Loan Party, (iii) any Limited Guarantor Foreign Subsidiary or
WES Stock Pledge Subsidiary to any Limited Guarantor Foreign Subsidiary or (iv)
any Subsidiary that is not a Loan Party to any other Subsidiary that is not a
Loan Party, provided that (x) the aggregate outstanding amount of Indebtedness
incurred by WES Stock Pledge Subsidiaries in reliance on the foregoing clause
(c)(iii) shall not, when taken together with (but without duplication of) all
other Investments in such WES Stock Pledge Subsidiaries in reliance on the
Section 7.02(c)(iii), at any time exceed $175,000,000 and (y) if the
Administrative Agent has designated a Reduced Guaranty Investment Cap for any
Reduced Guaranty Foreign Subsidiary, the aggregate outstanding amount of all
Indebtedness of such Reduced Guaranty Foreign Subsidiary incurred in reliance on
this Section 7.03(c)(iii) shall not, when taken together with (but without
duplication of) all other Indebtedness incurred by such Reduced Guaranty Foreign
Subsidiary in reliance on Section 7.02(c)(iii), at any time exceed such Reduced
Guaranty Investment Cap; or;

-104-
BOI-39221v8

--------------------------------------------------------------------------------




(k)    Guarantees by (i) any Domestic Loan Party of Indebtedness of any other
Domestic Loan Party, (ii) any Foreign Loan Party of Indebtedness of any other
Loan Party (other than a Limited Guarantor Foreign Subsidiary), (iii) any
Limited Guarantor Foreign Subsidiary of any Indebtedness of any other Limited
Guarantor Foreign Subsidiary, or (iv) Subsidiary that is not a Loan Party of
Indebtedness of the Company or any of its Subsidiaries, provided that any
Guarantee by a Loan Party of Indebtedness that is subordinated to the
Obligations shall be subordinated to the Obligations to the same extent as such
Guaranteed Indebtedness;
(l)    Indebtedness of (i) any Foreign Loan Party to any Domestic Loan Party, or
of any Limited Guarantor Foreign Subsidiary or any other Subsidiary other than a
Loan Party to any Loan Party and (ii) Guarantees by any Domestic Loan Party of
Indebtedness of any Person other than a Domestic Loan Party, or by any Foreign
Loan Party of Indebtedness of any Limited Guarantor Foreign Subsidiary or any
Subsidiary other than a Loan Party; provided that the aggregate amount of
Indebtedness and Guarantees permitted by this clause (e) together with (but
without duplication of) Investments pursuant to Section 7.02(f), shall not
exceed $300,000,000 at any time outstanding, and provided further that any
Guarantee by a Loan Party of Indebtedness that is subordinated to the
Obligations shall be subordinated to the Obligations to the same extent as such
Guaranteed Indebtedness;
(m)    obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) (x) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view,” or (y) such
obligations arise out of the Company’s or any Subsidiary’s hedging of its fuel
price-related earnings exposure in a manner consistent with the Company’s
practices as of the Second Restatement Date and, in each case, not for purposes
of speculation and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party upon termination of such Swap
Contract by the non-defaulting party;
(n)    Indebtedness in respect of (i) capital leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets and (ii)
other secured Indebtedness, in each case within the applicable limitations set
forth in Section 7.01(i); provided, however, that the aggregate amount of all
such Indebtedness at any one time outstanding shall not exceed $40,000,000;
(o)    Indebtedness of any Person that becomes a Subsidiary after the Second
Restatement Date and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed $30,000,000 at any
time outstanding;
(p)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within five (5) Business Days of incurrence;

-105-
BOI-39221v8

--------------------------------------------------------------------------------




(q)    Indebtedness of the Company or any Subsidiary constituting
indemnification, adjustment of purchase price, earn outs or similarly
obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary permitted hereunder;
(r)    subordinated Indebtedness of the Company; provided that (i) no such
Indebtedness shall mature or amortize earlier than 180 days after the latest
Maturity Date in respect of a Facility hereunder, (ii) no agreement or
instrument executed with respect to such Indebtedness shall have any financial
covenants, events of default or terms which conflict with, or covenants which
are more restrictive than the terms of the Loan Documents (and all such
financial covenants, events of default, terms and covenants shall be reasonably
satisfactory to the Administrative Agent), and the Company shall have delivered
to the Administrative Agent copies of all such agreements and instruments prior
to the execution thereof, (iii) the terms of subordination of such Indebtedness
shall be reasonably satisfactory to the Administrative Agent and (iv) no Default
shall have occurred or be continuing or would result from the incurrence of such
Indebtedness, and a Responsible Officer of the Company shall have delivered a
certificate to the Administrative Agent demonstrating the same;
(s)    obligations of the Company or any Subsidiary pursuant to or in connection
with any Permitted Securitization Transaction, to the extent such obligations
satisfy the conditions set forth in Section 7.16;
(t)    Indebtedness (i) of the RD Entities under one or more working capital
facilities, in an aggregate outstanding principal amount not to exceed
$40,000,000 at any time, or (ii) constituting Guarantees by the Company of such
Indebtedness;
(u)    Indebtedness constituting Investments permitted by Section 7.02(y) or
(z);
(v)    other Indebtedness constituting unsecured senior or senior subordinated
notes of the Company (including the 2023 Senior Notes), so long as immediately
before and immediately after giving effect on a Pro Forma Basis to the
incurrence thereof no Default shall have occurred and be continuing, provided,
that (i) the aggregate principal amount of such Indebtedness outstanding at any
time shall not exceed $400,000,000, (ii) such Indebtedness has a final maturity
date equal to or later than 180 days after the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Term Loans, (iii) the terms and conditions of such
Indebtedness (excluding pricing and optional prepayment or redemption terms)
reflect market terms on the date of issuance, are reasonably acceptable to the
Administrative Agent and do not contain covenants (including financial
maintenance covenants), taken as a whole, that are materially more restrictive
than (or in addition to), with respect to the Company and its Subsidiaries and
any guarantor, those contained in this Agreement with respect to the Company and
its Subsidiaries on the date of issuance; (iv) such Indebtedness is not
guaranteed by any Subsidiary of the Company that is not a Domestic Subsidiary
Guarantor; and (v) such Indebtedness is either Indebtedness under the 2023
Senior Notes or a refinancing of such Indebtedness (or a prior refinancing
thereof);
(w)    Indebtedness of WES to WEX International Holdings constituting an
Investment in WES by WEX International Holdings that is permitted by Section
7.02(aa); and

-106-
BOI-39221v8

--------------------------------------------------------------------------------




(x)    other unsecured Indebtedness in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default or Event of Default exists or would result therefrom:
(c)    any Subsidiary may merge with (i) the Company, provided that the Company
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that (A) when any Designated Borrower is merging with
another Subsidiary, such Designated Borrower shall be the continuing or
surviving Person, (B) when any Domestic Subsidiary Guarantor is merging with
another Subsidiary (other than a Designated Borrower), a Domestic Subsidiary
Guarantor shall be the continuing or surviving Person, (C) when any Foreign
Subsidiary Guarantor is merging with another Subsidiary (other than a Designated
Borrower or Domestic Subsidiary Guarantor), a Foreign Subsidiary Guarantor shall
be the continuing or surviving Person, and (D) when any wholly-owned Subsidiary
is merging with another Subsidiary, a wholly-owned Subsidiary shall be the
continuing or surviving Person;
(d)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Company or to another
Subsidiary, provided that (i) if the transferor in such a transaction is a
Designated Borrower that is a Domestic Subsidiary or a Domestic Subsidiary
Guarantor, then the transferee must be the Company, a Designated Borrower that
is a Domestic Subsidiary or a Domestic Subsidiary Guarantor and (ii) if the
transferor in such a transaction is a Designated Borrower that is a Foreign
Subsidiary or a Foreign Subsidiary Guarantor, then the transferee must be the
Company, a Designated Borrower or a Subsidiary Guarantor;
(e)    the Company or any Subsidiary may merge with any other Person in order to
effect a Permitted Acquisition; provided that (i) the continuing or surviving
Person shall have complied with the requirements of Section 6.13, if applicable,
and (ii) in the case of a merger of a Borrower with any other Person, such
Borrower shall be the continuing or surviving Person;
7.05    Dispositions.
Make any Disposition or enter into any agreement to make any Disposition,
except:
(b)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(c)    Dispositions of inventory in the ordinary course of business;
(d)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

-107-
BOI-39221v8

--------------------------------------------------------------------------------




(e)    Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that except to the extent that such
Disposition is permitted as an Investment under Section 7.02 (i) if the
transferor in such a transaction is a Designated Borrower that is a Domestic
Subsidiary or is a Domestic Subsidiary Guarantor, then the transferee must be
the Company, a Designated Borrower that is a Domestic Subsidiary or a Domestic
Subsidiary Guarantor and (ii) if the transferor in such a transaction is a
Designated Borrower that is a Foreign Subsidiary or is a Foreign Subsidiary
Guarantor, then the transferee must be the Company, a Designated Borrower or a
Subsidiary Guarantor;
(f)    Dispositions permitted by Section 7.04;
(g)    Dispositions by the Company and its Subsidiaries of property permitted by
Section 7.12;
(h)    Dispositions of Securitization Assets for fair market value (or for fair
consideration and reasonably equivalent value) to one or more Permitted
Securitization Entities and their assigns pursuant to or in connection with a
Permitted Securitization Transaction or by any Permitted Securitization Entity
in connection therewith;
(i)    other Dispositions from and after the Second Restatement Date by the
Company and its Subsidiaries for an aggregate sale price not to exceed 5% of
Consolidated Total Assets calculated at the time of each Disposition;
(i)    transfers of customer relationships from FleetOne Holdings, LLC and its
Subsidiaries to WEX Bank; and
(j)    Dispositions of Factorable Receivables in Permitted Factoring
Transactions;
provided, however, that any Disposition pursuant to clauses (a), (b), (c), (f),
(h) and (j) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or (in the case of Subsidiaries of the Company only) issue or sell any Equity
Interests, except that, so long as no Default or Event of Default shall have
occurred and be continuing at the time of any action described below or would
result therefrom:
(b)    each Subsidiary may make Restricted Payments to the Company and its
Subsidiaries and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;
(c)    the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

-108-
BOI-39221v8

--------------------------------------------------------------------------------




(d)    the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its Qualified Stock;
(e)    the Company may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Company and its Subsidiaries;
(f)    the Company may from time to time make other Restricted Payments;
provided that (A) after giving effect to each such Restricted Payment and any
related transactions (including any related incurrence of Indebtedness), the
Consolidated Leverage Ratio for the last period of four fiscal quarters for
which financial statements shall have been delivered in accordance with Section
6.01(a) or (b) shall be less than 2.50:1.00, calculated on a Pro Forma Basis in
a manner reasonably satisfactory to the Administrative Agent and (B) prior to
making any such Restricted Payment, if requested by the Administrative Agent,
the Administrative Agent shall have received a certificate, dated the date of
such Restricted Payment and signed by a Responsible Officer of the Company,
confirming compliance with the restrictions set forth in this Section 7.06(e)
and containing calculations in reasonable detail demonstrating such compliance;
(g)    so long as the Company would be in compliance with Section 7.11 on a Pro
Forma Basis after giving effect to such Restricted Payments and any related
transactions (including any related incurrence of Indebtedness), the Company may
make Restricted Payments not otherwise permitted hereunder in an aggregate
amount of $50,000,000 during each fiscal year of the Company, of which 100% of
unused amounts may be carried over into subsequent years; or
(h)    sales or issuances of Equity Interests (i) to the Company or to a
wholly-owned Subsidiary of the Company; (ii) constituting directors' qualifying
shares or sales to foreign nationals required for compliance with applicable
Laws; (iii) in a transaction otherwise permitted hereunder and resulting in such
Subsidiary no longer constituting a Subsidiary, so long as the remaining
Investment would have been permitted under Section 7.02; (iv) constituting the
issuance of common Equity Interests (including warrants, options or rights to
purchase shares of common Equity Interests, but excluding Disqualified Stock),
or issuances of Disqualified Stock permitted under Section 7.03; or (v) in a
Subsidiary that is, or is intended to be, a joint venture or partially-owned
Subsidiary to a joint venture partner or other investor to the extent that the
joint venture partner or other investor contributes or transfers cash, Cash
Equivalents, or other assets the value of which is at least equivalent to the
fair market value of the Equity Interests so sold or issued.
7.07    Change in Nature of Business; WEX Bank. (1) Engage in any business, if,
as a result, the general nature of the business of the Loan Parties taken as a
whole, would be substantially changed from the general nature of the business of
the Loan Parties taken as a whole, on the Second Restatement Date.
(e)    Permit any Equity Interest in WEX Bank to be held, directly or
indirectly, by any Person other than the Company, other than as a result of a
directive from any regulatory Governmental Authority, the compliance by the
Company and WEX Bank with which does not result in (i) WEX Bank ceasing to be a
Subsidiary of the Company or (ii) a WEX Bank Event.

-109-
BOI-39221v8

--------------------------------------------------------------------------------




7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of a Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to (a) Restricted Payments made in accordance with Section 7.06, (b)
transactions between or among the Company and any of its wholly-owned
Subsidiaries (or any Permitted Securitization Entity) or between and among any
wholly-owned Subsidiaries (or any Permitted Securitization Entity) not involving
any other Affiliate or (c) transactions entirely among WES and its Subsidiaries.
7.09    Burdensome Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Second Restatement Date and identified on Schedule
7.09 (but shall apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition) (iii)
the foregoing shall not apply to customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by (x) any agreement relating to
secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness, (y)
any agreement relating to Indebtedness incurred in reliance on Section 7.03(h)
(to the extent that such restrictions apply only to the Person becoming a
Subsidiary of the Company and any of its Subsidiaries that also become
Subsidiaries of the Company in the same transaction or series of related
transactions) or (z) any agreement relating to Indebtedness incurred in reliance
on Section 7.03(k), (o) or (q) (in each case, so long as such agreement permits
the Obligations to become secured without further consent or act by the lenders
or holders of Indebtedness thereunder, provided that, in the case of Section
7.03(o), such agreement may require that such Indebtedness be equally and
ratably secured by any collateral on which a Lien is granted to secure the
Obligations), (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof, and
(vi) the foregoing shall not apply to customary restrictions and conditions
imposed by any agreement relating to any agreement relating to Indebtedness
incurred in reliance on Section 7.03(m), provided that such latter restrictions
and conditions affect only the RD Entities; provided that this Section 7.09
shall not apply (i) to WEX Bank to the extent that any such restriction,
prohibition or condition is imposed by a Governmental Authority in connection
with the ordinary course of business of WEX Bank or (ii) to the Company or any
Subsidiary in connection with any agreements evidencing a Permitted
Securitization Transaction or Permitted Factoring Transaction, provided that, in
the case of this clause (ii), the same extend only to the related Securitization
Assets and the Equity Interests of the relevant Permitted Securitization Entity
or (iii) to any Permitted Securitization Entity in connection with any
agreements evidencing a Permitted Securitization Transaction.

-110-
BOI-39221v8

--------------------------------------------------------------------------------




7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
in violation of Law (including Regulation U) or to extend credit to others for
the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.
7.11    Financial Covenants.
(a)    Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 3:00 to 1:00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Company to be greater than (i) 3:25 to
1:00, other than during any Step-Up Period, (ii) 4.25:1.00, during any Extended
Step-Up Period, or (iii) 3.75 to 1.00, during any Step-Up Period other than an
Extended Step-Up Period (including the portion of any Step-Up Period remaining
after the expiration of an Extended Step-Up Period).
7.12    Sale and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by the Company or any Subsidiary of real or personal
property that has been or is to be sold or transferred by the Company or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Company or such Subsidiary unless such arrangement is entered
into in connection with the financing of the acquisition of such property
through the proceeds of a capital lease permitted by Section 7.03(g)(i) and the
sale or transfer of such property occurs within thirty days following the
acquisition thereof by the Company or any of its Subsidiaries.
7.13    Accounting Changes. (i) Make any material change in accounting
principles or reporting practices, except as are made in accordance with GAAP or
as are otherwise consented to by the Administrative Agent or (ii) change its
fiscal year or quarters or the method of determination thereof, provided that
this Section 7.13 shall not apply to WEX Bank to the extent that any such change
is required or imposed by a Governmental Authority.
7.14    Tax Receivable Agreement; Prepayments. (1) Make any payment under the
Tax Receivable Agreement if an Event of Default has occurred and is continuing,
or make any prepayment under the Tax Receivable Agreement other than Permitted
Tax Receivable Agreement Prepayments.
(a)    Make any prepayment in respect of, or redeem or purchase, any
Indebtedness incurred in reliance upon Section 7.03(k) or (o).
7.15    Amendments. Amend (i) the documents or instruments governing any
Indebtedness incurred under Section 7.03(k) or (o) without the consent of the
Administrative Agent or (ii) any Organizational Document in a manner materially
adverse to the Administrative Agent or the Lenders.

-111-
BOI-39221v8

--------------------------------------------------------------------------------




7.16    Permitted Securitization Transactions.
(a)    Permit the aggregate Attributable Indebtedness in respect of all
Permitted Securitization Transactions of the Company, its Subsidiaries and all
Permitted Securitization Entities to third parties to exceed $350,000,000 at any
time.
(b)    Except in the case of a Permitted Securitization Entity, incur or become
obligated with respect to any Indebtedness or other liabilities or obligations
in connection with any Permitted Securitization Transaction other than
Indebtedness or other liabilities or obligations (i) resulting from the transfer
of any Securitization Assets in connection with a Permitted Securitization
Transaction so long as such Indebtedness is non-recourse to the Company and any
Subsidiary (other than the applicable Permitted Securitization Entity), except
for Standard Securitization Undertakings and (ii) consisting of Standard
Securitization Undertakings.
7.17    Changes in Locations, Name, etc. In the case of any Loan Party any
assets of which (including any Equity Interests of any Subsidiary) are pledged
to secure any of the Obligations, except upon 10 days prior written notice to
the Administrative Agent (or within any other such period as agreed by the
Administrative Agent) and execution and delivery to the Administrative Agent of
all additional financing statements and other documents reasonably requested by
the Administrative Agent to maintain the validity, perfection and priority of
the security interests provided for herein:
(h)    change its jurisdiction of organization;
(i)    change its name; or
(j)    if it is not a “registered organization” (as defined in the Uniform
Commercial Code), change its location (as determined under the Uniform
Commercial Code).
ARTICLE VIII.    
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(oo)    Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or any other amount payable hereunder or
under any other Loan Document; or
(pp)    Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.13, 6.15 or Article VII or any Guarantor fails to perform or observe any
term, covenant or agreement contained in any Guaranty to which it is a party; or
(qq)    Other Defaults. Any Loan Party or the Specified Designated Borrower
fails to perform or observe any other covenant or agreement (not specified in
subsection (a) or (b) above)

-112-
BOI-39221v8

--------------------------------------------------------------------------------




contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the Company or any of its Subsidiaries
obtains knowledge thereof; or
(rr)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any other Loan Party or the Specified Designated Borrower herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or
(ss)    Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or fails to make any
payment when due of the Swap Termination Value in an amount greater than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded (in each case, after giving effect
to any applicable grace period); provided that this clause (e)(i) shall not
apply (x) to secured Indebtedness that becomes due as a result of the voluntary
Disposition or transfer of the property or assets securing such Indebtedness, so
long as such Disposition is permitted hereunder and such Indebtedness is retired
concurrently therewith or (y) to mandatory prepayments or redemptions of
Indebtedness incurred in reliance on Section 7.03(k), (o) or (q) in accordance
with the terms of such Indebtedness to the extent the terms of such Indebtedness
were approved by the Administrative Agent, so long as such Disposition and such
prepayment is permitted hereunder; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from any
event of default under such Swap Contract as to which the Company or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) and the
Swap Termination Value owed by the Company or such Subsidiary as a result
thereof is greater than the Threshold Amount; or
(tt)    Insolvency Proceedings, Etc. (i) Any Loan Party or any of its Material
Subsidiaries (A) files, issues, institutes or consents to the filing, issuing or
institution of any petition, procedure or proceeding under or to take advantage
of any Debtor Relief Law, or (B) makes an assignment for the benefit of
creditors or initiates or enters into a composition, compromise or arrangement
with any of its creditors, or (C) applies for or consents to the appointment of
any receiver, administrator, examiner, compulsory manager, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property, or (D) is adjudicated as insolvent; or (ii)
any receiver, administrator, examiner, compulsory manager, trustee, custodian,

-113-
BOI-39221v8

--------------------------------------------------------------------------------




conservator, liquidator, rehabilitator or similar officer is appointed in
respect of any Loan Party or any of its Material Subsidiaries without the
application or consent of such Person and, in the case of such an appointment
under the laws of the United States or any other jurisdiction in which such
appointment may be contested and such Person is contesting such appointment in
good faith by appropriate proceedings diligently conducted, such appointment is
not discharged or stayed within 60 calendar days; or (iii) any procedure or
proceeding under or to take advantage of any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted or any
petition under or to take advantage of any Debtor Relief Law is filed or issued
without the consent of such Person and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding or with
respect to any such petition; or
(uu)    Inability to Pay Debts; Attachment. (i) The Company or any Material
Subsidiary admits in writing its inability or fails generally to pay its debts
as they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(vv)    Judgments. There is entered against the Company or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and enforcement of such judgment is not stayed, by
reason of a pending appeal or otherwise, vacated, discharged or satisfied within
30 days after entry thereof, or there is a period of 10 consecutive days
thereafter during which a stay of enforcement of such judgment is not in effect;
or
(ww)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount (provided that, with respect to any Multiemployer Plan, this clause (i)
shall only apply if the Company has received written notice from such plan or
otherwise becomes aware that an event or circumstance described in such clause
has occurred), or (ii) the Company or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, and the extension of the
time to pay in connection with the resolution of any dispute in accordance with
the terms of Title IV of ERISA any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or
(xx)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party or the Specified Designated
Borrower denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or
(yy)    Change of Control. There occurs any Change of Control; or

-114-
BOI-39221v8

--------------------------------------------------------------------------------




(zz)    WEX Bank Event. A WEX Bank Event shall occur, or WEX Bank or any other
Subsidiary which is a regulated bank shall fail at any time to be “adequately
capitalized” in accordance with applicable federal or state laws; or
([[)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.13 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien on
the Collateral purported to be covered thereby; except to the extent that any
such loss of perfection or priority results from the failure of the
Administrative Agent to (i) maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents,
(ii) file Uniform Commercial Code financing statements or continuation
statements or other equivalent filings or (iii) take any other action reasonably
directed by the Company to create and maintain the validity, perfection or
priority of the Lien thereof (and the Company shall pay all costs and expenses
incurred in connection with any such action); or
(aaa)    Subordination. (i) The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordinated
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) the Company or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(y)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(z)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(aa)    require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(bb)    exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation

-115-
BOI-39221v8

--------------------------------------------------------------------------------




of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and Obligations then owing under
Specified Hedge Agreements and Specified Cash Management Agreement, ratably
among the Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks
in proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all

-116-
BOI-39221v8

--------------------------------------------------------------------------------




Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under the Specified Cash
Management Agreement and Specified Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to the Credit Agreement that has given notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article IX hereof for itself and its Affiliates as if a “Lender” party hereto.
ARTICLE IX.    
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Borrower shall have rights as a third party beneficiary of any of
such provisions.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(j)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(k)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the

-117-
BOI-39221v8

--------------------------------------------------------------------------------




Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(l)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
(m)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Company, a
Lender or the L/C Issuer.
(n)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Foreign
Subsidiary Pledge Documents, or (v) the satisfaction of any condition set forth
in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.04    Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

-118-
BOI-39221v8

--------------------------------------------------------------------------------




9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Company, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Company and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender, provided that Bank of America shall give at least 30 days’ notice
thereof to the Company. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line

-119-
BOI-39221v8

--------------------------------------------------------------------------------




Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Lead Arrangers, Syndication Agents or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(c)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and
(d)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the

-120-
BOI-39221v8

--------------------------------------------------------------------------------




Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.
9.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(f)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Revolving Credit Facility and payment in full of all Obligations (other than (A)
contingent indemnification obligations and (B) obligations and liabilities under
Specified Cash Management Agreements and Specified Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (iii) subject to Section 10.01, if approved, authorized or ratified
in writing by the Required Lenders;
(g)    with respect to any Subsidiary who is Subsidiary Guarantor or whose
Equity Interests have been pledged pursuant to the Foreign Subsidiary Pledge
Documents, the Administrative Agent may release such guaranty or pledge if such
Subsidiary ceases to be a Subsidiary or becomes an Excluded Pledge Subsidiary,
an Excluded Domestic Guaranty Subsidiary or an Excluded Foreign Guaranty
Subsidiary, as applicable, in each case in a transaction permitted hereunder;
(h)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
(i)    to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
9.11    Specified Cash Management Agreements and Specified Hedge Agreements. No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
the Guaranties or the Collateral Documents by virtue of the provisions hereof or
thereof have any right to notice of any action or to consent to, direct or
object to any action hereunder or under any other Loan Document or otherwise in
respect of the collateral (including the release or impairment of any
collateral) granted in the Collateral Documents other than in its capacity as a
Lender and, in such

-121-
BOI-39221v8

--------------------------------------------------------------------------------




case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Specified Cash Management Agreements and Specified Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.
ARTICLE X.    
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(f)    waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
(g)    without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolving Credit Lenders or the
Required Term Lenders, as applicable;
(h)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(i)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby;
(j)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(k)    change (i) Section 2.12 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) the order of application of any reduction in the Commitments
or any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05(a) or 2.06(c),

-122-
BOI-39221v8

--------------------------------------------------------------------------------




respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of the Required Revolving Credit
Lenders, in the case of the Revolving Credit Facility or the Required Term
Lenders, in the case of the Term Facility;
(l)    amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Lender;
(m)    (i) change the definition of “Required Revolving Credit Lenders”, or
“Required Term Lenders” or any other provision hereof specifying the number or
percentage of Lenders of any Facility required to amend, waive or otherwise
modify any rights hereunder or make any determination or grant any consent
hereunder, in each case with respect to such Facility, or (ii) change any
provision of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender under
the applicable Facility, in the case of the foregoing clause (i), or each
Lender, in the case of the foregoing clause (ii);
(n)    release all or substantially all of the collateral granted to the Secured
Parties as security for the Obligations pursuant the Collateral Documents in any
transaction or series of related transactions, without the written consent of
each Lender;
(o)    release the Company from the Company Guaranty or all or substantially all
of the value of the Subsidiary Guaranty without the written consent of each
Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);
(p)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of the Required Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
any Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of such Defaulting
Lender may not be increased or extended without the consent of such Lender, and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting

-123-
BOI-39221v8

--------------------------------------------------------------------------------




Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) from time to time with the consent of the Required Revolving Credit
Lenders, the Administrative Agent and the Company to add one or more foreign
currency subfacilities within the Revolving Credit Facility to permit the making
of Revolving Credit Loans and the issuance of Letters of Credit in a currency,
other than Dollars or an Alternative Currency, that has not been approved by all
Revolving Credit Lenders under Section 1.06 after a request for such approval by
the Company. All Credit Extensions under any such subfacility shall reduce the
amount available to be borrowed under the Revolving Credit Facility and shall be
made pro rata among the Revolving Credit Lenders participating in each
applicable subfacility. The principal, interest and other amounts in respect of
any such subfacility shall be payable pro rata to the Revolving Credit Lenders
participating in each applicable subfacility, but the existence of any such
subfacility shall not affect the fees otherwise payable to the Revolving Credit
Lenders under the Revolving Credit Facility. No Lender shall have any obligation
to participate in any subfacility of the kind described in this paragraph.
For the purposes of any amendment under this Section 10.01, and any other
consent, approval or determination under this Agreement, any consent, approval
or determination of a Lender shall constitute the consent, approval and
determination by each related Designated Lender.
10.02    Notices; Effectiveness; Electronic Communication.
(o)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications

-124-
BOI-39221v8

--------------------------------------------------------------------------------




delivered through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).
(p)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e‑mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Swing Line
Lender, the L/C Issuer or the Company may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.
(q)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any Lender, the L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

-125-
BOI-39221v8

--------------------------------------------------------------------------------




(r)    Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.
(s)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Company shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of any Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity

-126-
BOI-39221v8

--------------------------------------------------------------------------------




as Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.12, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(f)    Costs and Expenses. The Company shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(g)    Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by any Borrower, any other Loan Party or the Specified
Designated Borrower arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or

-127-
BOI-39221v8

--------------------------------------------------------------------------------




thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company, any other Loan Party or the Specified Designated
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Company, any other
Loan Party or the Specified Designated Borrower against an Indemnitee such
Indemnitee's material breach of its obligation to fund any Revolving Credit Loan
in accordance with the terms hereof, or any for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company, such other Loan Party or such other Specified Designated Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. The Company shall only be
required to reimburse the Indemnitees for a single counsel for the
Administrative Agent and a single counsel for all other Indemnitees for related
claims in each applicable jurisdiction; provided that an Indemnitee shall have
the right to employ separate counsel, and the Company shall bear the reasonable
fees, costs and expenses of such separate counsel, if (1) the use of counsel
chosen by the other Indemnitees to represent the Indemnitees would present such
counsel with a conflict of interest; (2) such Indemnitee shall have reasonably
concluded, in good faith, that there may be legal claims or defenses available
to it that are different from or additional to those available to the other
Indemnitees; (3) such Indemnitee shall have reasonably concluded, in good faith,
that it otherwise has divergent interests from the other Indemnitees or (4) the
Company shall authorize in writing such Indemnitee to employ separate counsel at
the Company’s expense. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, or liabilities arising from any non-Tax
claim.
(h)    Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer

-128-
BOI-39221v8

--------------------------------------------------------------------------------




in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
(j)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(k)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Revolving Credit Facility and the repayment, satisfaction or
discharge of all the other Obligations.
10.05    Payments Set Aside. To the extent that any payment by or on behalf of
any Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
permitted by applicable Law, the obligation or part thereof originally intended
to be satisfied shall be revived and continued in full force and effect as if
such payment had not been made or such setoff had not occurred, and (b) each
Lender and the L/C Issuer severally agrees to pay to the Administrative Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(g)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns

-129-
BOI-39221v8

--------------------------------------------------------------------------------




permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder or under the other Loan Documents without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(h)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under

-130-
BOI-39221v8

--------------------------------------------------------------------------------




this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within eight (8) Business Days
after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any Revolving Credit Commitment if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund;
(C)    the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment. No such assignment shall be made (i) to the Company or any
of the Company’s Affiliates or Subsidiaries, (ii) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (ii), or
(iii) to a natural person.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender that is a Revolving Credit Lender
hereunder, no

-131-
BOI-39221v8

--------------------------------------------------------------------------------




such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Company
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by such Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
(vii)    No Assignment Resulting in Additional Indemnified Taxes or Other Taxes.
No such assignment shall be made to any Person that would result in the
imposition of Indemnified Taxes or Other Taxes in excess of the Indemnified
Taxes or Other Taxes that would be imposed in the absence of such assignment,
except to the extent that the Borrower consents to such assignment or the
proposed assignee agrees in favor of the Company to treat such excess
Indemnified Taxes and Other Taxes as Excluded Taxes.
(viii)    Alternative Currencies. Unless at the time of any assignment a Default
or Event of Default shall be continuing, any assignee hereunder shall certify
upon acceptance of the assignment that it will make available to the Borrowers
all Alternative Currencies specified in this Agreement on the terms and
conditions set forth herein.
(ix)    Should any assignment by a Lender qualify as a novation under French
law, the parties hereto agree, for the purposes of article 1278 of the French
Code civil, that upon any transfer in accordance with this Section 10.06, the
Collateral Documents executed with respect to any Loan Party organized under the
laws of France and the security created thereby shall be preserved for the
benefit of the new Lender.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment, provided, that except to the

-132-
BOI-39221v8

--------------------------------------------------------------------------------




extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request, each Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
(i)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrowers and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
(j)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that is required to be approved by all Lenders or each affected
Lender. Subject to subsection (e) of this Section, each Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the

-133-
BOI-39221v8

--------------------------------------------------------------------------------




participation); provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 3.06 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(k)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.
(l)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(m)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Loan Notices, Swing Line Loan Notices, waivers and consents)
shall be deemed to include electronic signatures or the keeping of records

-134-
BOI-39221v8

--------------------------------------------------------------------------------




in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
(n)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon 30 days’
notice to the Company and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Company, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Company shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Company to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Revolving Credit Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If Bank of America resigns as Swing Line Lender,
it shall retain all the rights of the Swing Line Lender provided for hereunder
with respect to Swing Line Loans made by it and outstanding as of the effective
date of such resignation, including the right to require the Lenders to make
Base Rate Revolving Credit Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, shall, at the sole
cost and expense of the Company, request confidential treatment of such
Confidential Information to the extent practicable and permitted by applicable
law and the

-135-
BOI-39221v8

--------------------------------------------------------------------------------




Administrative Agent, such Lender or the L/C Issuer, as the case may be, shall,
to the extent permitted by applicable law, promptly inform the Company with
respect thereto so that the Company may seek appropriate protective relief to
the extent permitted by applicable law, provided, further, that in the event
such protective remedy or other remedy is not obtained, the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, shall furnish only
that portion of the Confidential Information that is legally required and shall
disclose the Confidential Information in a manner reasonably designed to
preserve its confidential nature and shall, at the sole cost and expense of the
Company, cooperate with the Company’s counsel to enable the Company to attempt
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded to the Information, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or any Eligible Assignee invited to be a Lender pursuant to Section
2.16 or (ii) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to a Borrower and its obligations, (g)
with the consent of the Company or (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Company, which source, to the actual knowledge of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, is not
prohibited from disclosing such Information to such Person by a contractual,
legal or fiduciary obligation to the Company, the Administrative Agent, any
Lender or the L/C Issuer.
For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by the Company or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower against any and all of the

-136-
BOI-39221v8

--------------------------------------------------------------------------------




obligations of such Borrower now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the L/C Issuer, irrespective of
whether or not such Lender or the L/C Issuer shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that (i)(a) the obligations
of Foreign Subsidiaries that become Designated Borrowers and of the Specified
Designated Borrower are several and not joint, and (b) no Lender shall exercise
any rights under this Section 10.08 with respect to any assets of any Foreign
Subsidiary other than with respect to the direct obligations of such Foreign
Subsidiary to the Lenders, and (ii) in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees to notify the Company and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

-137-
BOI-39221v8

--------------------------------------------------------------------------------




10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.13    Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, (b) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (c) any Lender is a Defaulting Lender, (d) any Lender (a
“Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to Section 10.01 requires consent of all
Lenders or all affected Lenders and that has been approved by the Required
Lenders or (e) because a Lender is not legally permitted to lend in the relevant
jurisdiction, the Company is not permitted, under Section 2.14(f), to designate
a Designated Borrower approved by the Required Revolving Credit Lenders and the
Administrative Agent, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
(c)    the Company shall have paid (or caused a Designated Borrower to pay) to
the Administrative Agent the assignment fee specified in Section 10.06(b);
(d)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section

-138-
BOI-39221v8

--------------------------------------------------------------------------------




3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company or applicable Designated Borrower (in the case
of all other amounts);
(e)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(f)    in the event such Lender is a Non-Consenting Lender, each assignee shall
consent, at the time of such assignment, to each matter in respect of which such
Lender was a Non-Consenting Lender and the Company also requires each other
Lender that is a Non-Consenting Lender to assign its Loans and Commitments; and
(g)    such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
reasonably promptly after its receipt or notice from the Company pursuant to
this Section 10.13, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply, or, in the case of clause (a) or (b) above, such Lender notifies
the Company that the circumstances giving rise to such Lender’s request for
compensation or additional amounts shall not be used by such Lender as a basis
for future requests under Sections 3.01 or 3.04.
10.14    Governing Law; Jurisdiction; Etc.
(k)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(l)    SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION

-139-
BOI-39221v8

--------------------------------------------------------------------------------




OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE COMPANY OR ANY OTHER BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(m)    WAIVER OF VENUE. THE COMPANY AND EACH OTHER BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(n)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees,

-140-
BOI-39221v8

--------------------------------------------------------------------------------




and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Joint Lead Arrangers, are arm’s-length commercial transactions between such
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Joint Lead Arrangers, on the other hand, (B) such Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and the Joint
Lead Arrangers, are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for such Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Joint Lead Arrangers have any obligation to such Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower and its Affiliates, and
neither the Administrative Agent nor the Joint Lead Arrangers have any
obligation to disclose any of such interests to such Borrower or its Affiliates.
To the fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Joint Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any Loan
Document or any other document executed in connection herewith shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that notwithstanding anything contained herein to the contrary neither the
Administrative Agent, the L/C Issuer nor any Lender is under any obligation to
agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent, the L/C Issuer or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to

-141-
BOI-39221v8

--------------------------------------------------------------------------------




identify such Borrower in accordance with the Act. Each Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
10.20    Implementation of CAM.
(a)    CAM Generally. On the CAM Exchange Date, (a) the Revolving Credit
Commitments shall automatically and without further act be terminated as
provided in Section 8.01 and (b) the Lenders shall automatically and without
further act be deemed to have made reciprocal purchases of interests in the
Obligations such that, in lieu of the interest of each Lender in the particular
Designated Obligations that it shall own as of such date and immediately prior
to the CAM Exchange, such Lender shall own an interest equal to such Lender’s
CAM Percentage in each Designated Obligation. Each Lender, each Person acquiring
a participation from any Lender as contemplated by Section 10.06, and each
Borrower hereby consents and agrees to the CAM Exchange. Each Borrower and each
Lender agrees from time to time to execute and deliver to the Administrative
Agent all such promissory notes and other instruments and documents as the
Administrative Agent shall request to evidence and confirm the respective
interests and obligations of the Lenders after giving effect to the CAM
Exchange, and each Lender agrees to surrender any promissory notes originally
received by it hereunder to the Administrative Agent against delivery of any
promissory notes so executed and delivered; provided that the failure of any
Borrower to execute or deliver or of any Lender to accept any such promissory
note, instrument or document shall not affect the validity or effectiveness of
the CAM Exchange.

-142-
BOI-39221v8

--------------------------------------------------------------------------------




(b)    Distributions to the Lenders. As a result of the CAM Exchange, on and
after the CAM Exchange Date, each payment received by the Administrative Agent
pursuant to any Loan Document in respect of the Designated Obligations shall be
distributed to the Lenders pro rata in accordance with their respective CAM
Percentages (as may be recalculated pursuant to Section 10.20(c) below).
(c)    Letters of Credit. In the event that after the CAM Exchange, the
aggregate amount of the Designated Obligations shall change as a result of the
L/C Issuer’s honoring a request for payment under a Letter of Credit, and such
payment is not reimbursed by the Borrowers, then (a) the Administrative Agent
shall recalculate the CAM Percentage after giving effect to such payment and
each Lender’s purchase of its interest and participation in such Letter of
Credit pursuant to Section 2.03(c), and the Lenders shall automatically and
without further act have been deemed to have made reciprocal purchases of
interests in the Designated Obligations such that each Lender shall own an
interest equal to such Lender’s recalculated CAM Percentage and (b) in the event
distributions shall have been made in accordance with the preceding clause (a),
the Lenders shall make such payments to one another as shall be necessary in
order that the amounts received by them shall be equal to the amounts they would
have received had the payment by L/C Issuer under the Letter of Credit been made
immediately prior to the CAM Exchange. Each such recalculation shall be binding
on each Lender and their successors and assigns and shall be conclusive absent
manifest error.
10.21    Certain Representations and Confirmations.
(a)    Representation by Lenders. Each Lender party to this Agreement on the
Restatement Date represents and warrants that on the date hereof it is carrying
on the business of providing finance, or investing or dealing in securities, in
the course of operating in financial markets.
(b)    Borrower Confirmation. The Company and the Specified Designated Borrower
(being at all relevant times members of the same wholly owned group) confirm
that:
(i)    before the Original Credit Agreement (described as being a “Syndicated
Loan Facility”) was entered into, invitations for participation in the
syndicated loan facility were made to at least 10 offerees (the “offerees”),
each of whom, as at the date the relevant invitation was made, the Company’s
relevant officers involved in the transaction on a day to day basis believed
carried on the business of providing finance or investing or dealing in
securities in the course of operating in financial markets, for the purposes of
s128F(3A)(a)(i) of the Income Tax Assessment Act of 1936 (Commonwealth of
Australia); and
(ii)    none of the offerees whose names were disclosed to the Company or the
Specified Designated Borrower by MLPFS before the date of the Original Credit
Agreement, and none of the Additional Term Lenders at the Second Restatement
Date, were known or suspected by the Company or the Specified Designated
Borrower to be an Offshore Associate of either of them or an “Associate” (within
the meaning of the Income Tax Assessment Act of 1936 (Commonwealth of
Australia)) of any other such offeree.

-143-
BOI-39221v8

--------------------------------------------------------------------------------




10.22    No Novation; Reallocation.
(a)    This Agreement is given in amendment to and restatement of the Restated
Credit Agreement. A portion of the indebtedness owing under this Agreement is
the same indebtedness as formerly evidenced by the Restated Credit Agreement.
The parties hereto do not intend this Agreement to constitute a novation of the
Restated Credit Agreement.
(b)    Upon the effectiveness hereof, the Administrative Agent shall reallocate
the commitments and Loans of the Lenders hereunder (including the repayment of
the loans of any Lender under the Restated Credit Agreement that will not be a
Lender hereunder (each such lender, a “Departing Lender”)) and shall notify the
Lenders and each Departing Lender of any payments required to be made so that
the commitments and Loans of the Lenders are in accordance with Schedule 2.01.
Upon receipt of such notice, each Lender shall make the payments specified
therein. Upon the repayment in full of its loans under the Restated Credit
Agreement, together with all accrued and unpaid interest thereon and other
amounts due to it under the Restated Credit Agreement, each Departing Lender
shall cease to be a “Lender,” and such Departing Lender’s commitment shall
automatically terminate.
10.23    Parallel Debt.
(a)    Each Foreign Loan Party organized under the Laws of Belgium, Germany or
the Netherlands, or any other applicable jurisdiction (each, a “Specified
Foreign Loan Party”) hereby irrevocably and unconditionally undertakes to pay to
the Administrative Agent as creditor in its own right and not as a
representative of the Secured Parties (by way of an abstract acknowledgment of
debt (abstraktes Schuldanerkenntnis, where applicable)) amounts equal to any
amounts owing from time to time by that Specified Foreign Loan Party to each of
the Secured Parties under each of the Loan Documents as and when those amounts
are due for payment under the relevant Loan Document.
(b)    Each Specified Foreign Loan Party and the Administrative Agent
acknowledges that the obligations of each Specified Foreign Loan Party under
paragraph (a) above are several and are separate and independent from, and shall
not in any way limit or affect, the corresponding obligations of that Specified
Foreign Loan Party to any Secured Party under any Loan Document (its
“Corresponding Debt”) nor shall the amounts for which each Specified Foreign
Loan Party is liable under paragraph (a) above (its “Parallel Debt”) be limited
or affected in any way by its Corresponding Debt provided that:
(i)    the Parallel Debt of each of the Specified Foreign Loan Parties will be
payable in the currency or currencies of its Corresponding Debt and will become
due and payable as and when and to the extent one or more of its Corresponding
Debt become due and payable;    
(ii)    each Parallel Debt constitutes an undertaking, obligation and liability
to the Administrative Agent which is separate and independent from, and without
prejudice to, the Corresponding Debt of the relevant Specified Foreign Loan
Party;

-144-
BOI-39221v8

--------------------------------------------------------------------------------




(iii)    each Parallel Debt represents the Administrative Agent's own separate
and independent claim to receive payment of the Parallel Debt from the relevant
Specified Foreign Loan Party;
(iv)    the Administrative Agent shall not demand payment with regard to the
Parallel Debt of each Specified Foreign Loan Party to the extent that such Loan
Party’s Corresponding Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged;
(v)    a Secured Party shall not demand payment with regard to the Corresponding
Debt of each Specified Foreign Loan Party to the extent that such Specified
Foreign Loan Party’s Parallel Debt has been irrevocably paid or (in the case of
guarantee obligations) discharged;
(vi)    with respect to any Specified Foreign Loan Party organized under the
Laws of Netherlands, an Event of Default in respect of the Corresponding Debt
shall constitute a default (verzuim) within the meaning of section 3:248 of the
Dutch Civil Code with respect to the Parallel Debt without any notice being
required.
(c)    The Administrative Agent acts in its own name and not as a trustee, and
its claims in respect of the Parallel Debt shall not be held on trust. The
security granted under the Collateral Documents to the Administrative Agent to
secure the Parallel Debt is granted to the Administrative Agent in its capacity
as creditor of the Parallel Debt.
(d)    All monies received or recovered by the Administrative Agent pursuant to
this Section 10.23, and all amounts received or recovered by the Administrative
Agent from or by the enforcement of any security granted to secure the Parallel
Debt, shall be applied in accordance with this Agreement; provided that upon
irrevocable receipt by the Administrative Agent of any amount in payment of a
Parallel Debt (a “Received Amount”), the Corresponding Debt of the relevant
Specified Foreign Loan Party towards the Administrative Agent and the Lenders
shall be reduced, if necessary pro rata in respect of the Administrative Agent
and each Lender individually, by amounts totaling an amount (a “Deductible
Amount”) equal to the Received Amount in the manner as if the Deductible Amount
were received by the Administrative Agent and the Lenders as a payment of the
Corresponding Debt owed by the relevant Specified Foreign Loan Party on the date
of receipt by the Administrative Agent of the Received Amount.
(e)    Without limiting or affecting the Administrative Agent's rights against
the Specified Foreign Loan Parties (whether under this Section 10.23 or under
any other provision of the Loan Documents), each Foreign Loan Party acknowledges
that:
(i)    nothing in this Section 10.23 shall impose any obligation on the
Administrative Agent to advance any sum to any Loan Party or otherwise under any
Loan Document, except in its capacity as a Lender; and

-145-
BOI-39221v8

--------------------------------------------------------------------------------




(ii)    for the purpose of any vote taken under any Loan Document, the
Administrative Agent shall not be regarded as having any participation or
commitment other than those which it has in its capacity as a Lender.
10.24    Additional Appointment. For the purposes of any Foreign Subsidiary
Pledge Documents governed by Italian law, each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act, on its name and its behalf,
as procuratore con rappresentanza pursuant to Article 1387 and following of the
Italian civil code and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The Administrative Agent, in acting as such,
will be entitled to the benefits of Article IX hereto in all respects.
10.25    Appointment of Company. Each of the Loan Parties that is a party hereto
hereby appoints the Company to act as its agent for all purposes of this
Agreement, the other Loan Documents and all other documents and electronic
platforms entered into in connection herewith and agrees that (a) the Company
may execute such documents and provide such authorizations on behalf of such
Loan Parties as the Company deems appropriate in its sole discretion and each
Loan Party shall be obligated by all of the terms of any such document and/or
authorization executed on its behalf, (b) any notice or communication delivered
by the Administrative Agent, L/C Issuer or a Lender to the Company shall be
deemed delivered to each Loan Party and (c) the Administrative Agent, L/C Issuer
or the Lenders may accept, and be permitted to rely on, any document,
authorization, instrument or agreement executed by the Company on behalf of each
of the Loan Parties.




[Signature Pages Follow]

-146-
BOI-39221v8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
COMPANY:
WEX INC.


By: /s/ Steven A. Elder    
Name: Steven A. Elder
Title: Senior Vice President and Chief Financial Officer



SPECIFIED DESIGNATED BORROWER:
Executed in accordance with section 127 of
the Corporations Act 2001 (Cth) by
WEX CARD HOLDINGS AUSTRALIA PTY LTD


By: /s/ Hilary Rapkin    
Name: Hilary Rapkin
Title: Director


By: /s/ Steven A. Elder    
Name: Steven A. Elder
Title: Director



BOI-39221v8 
1
 




--------------------------------------------------------------------------------




On behalf of the Consenting Lenders:

BANK OF AMERICA, N.A., as
Administrative Agent


By: /s/ Angela Larkin    
Name: Angela Larkin
Title: Assistant Vice President





















BOI-39221v8 
2
 


